Exhibit 10.28
Execution Version

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 24, 2015

AMONG

ROADRUNNER TRANSPORTATION SYSTEMS, INC.,


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and LC Issuer


and CERTAIN FINANCIAL INSTITUTIONS,
as Lenders

U.S. BANK NATIONAL ASSOCIATION,
BRANCH BAKING AND TRUST COMPANY,
BMO HARRIS BANK N.A.,
PNC CAPITAL MARKETS LLC,
REGIONS BANK,
SUNTRUST ROBINSON HUMPHREY, INC.,
COMPASS BANK,
AND
MUFG UNION BANK, N.A.,
as Joint Bookrunners

U.S. BANK NATIONAL ASSOCIATION,
BRANCH BAKING AND TRUST COMPANY,
BMO HARRIS BANK N.A.,
PNC CAPITAL MARKETS LLC,
REGIONS BANK,
SUNTRUST BANK,
COMPASS BANK,
AND
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers
BRANCH BAKING AND TRUST COMPANY,
BMO HARRIS BANK N.A.,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK,
SUNTRUST BANK,
COMPASS BANK,
AND
MUFG UNION BANK, N.A.,
as Co-Syndication Agents






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
ARTICLE I DEFINITIONS
1


 
 
 
 
ARTICLE II THE CREDITS
35


 
 
 
 
 
2.1.
Commitment
35


 
2.2.
Ratable Loans; Types of Advances
38


 
2.3.
Commitment Fee
38


 
2.4.
Minimum Amount of Each Advance
39


 
2.5.
Reductions in Aggregate Revolving Commitment; Optional Principal Payments
39


 
2.6.
Method of Selecting Types and Interest Periods for New Advances
39


 
2.7.
Conversion and Continuation of Outstanding Advances
40


 
2.8.
Interest Rates
40


 
2.9.
Rates Applicable After Event of Default
41


 
2.10.
Method of Payment
41


 
2.11.
Evidence of Indebtedness
42


 
2.12.
Telephonic Notices
42


 
2.13.
Interest Payment Dates; Interest and Fee Basis
43


 
2.14.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
43


 
2.15.
Lending Installations
43


 
2.16.
Non-Receipt of Funds by the Administrative Agent
43


 
2.17.
Facility LCs
44


 
2.18.
Replacement of Lender
49


 
2.19.
Limitation of Interest
50


 
2.20.
Defaulting Lenders
51


 
2.21.
Swing Line Loans
53


 
 
 
 
ARTICLE III YIELD PROTECTION; TAXES
55


 
 
 
 
 
3.1.
Yield Protection
55


 
3.2.
Changes in Capital Adequacy Regulations
56


 
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
58


 
3.4.
Funding Indemnification
58


 
3.5.
Taxes
58


 
3.6.
Lender Statements; Survival of Indemnity
61


 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
61


 
 
 
 
 
4.1.
Initial Credit Extension
61


 
4.2.
Each Credit Extension
64


 
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
65


 
 
 
 
 
5.1.
Existence and Standing
65


 
5.2.
Authorization and Validity
65


 
5.3.
No Conflict; Government Consent
65




i

--------------------------------------------------------------------------------




 
5.4.
Financial Statements
65


 
5.5.
Material Adverse Change
66


 
5.6.
Taxes
66


 
5.7.
Litigation and Contingent Obligations
66


 
5.8.
Subsidiaries
66


 
5.9.
ERISA
67


 
5.10.
Accuracy of Information
67


 
5.11.
Regulation U
67


 
5.12.
Material Agreements
67


 
5.13.
Compliance With Laws
67


 
5.14.
Ownership of Properties; Perfection of Liens
68


 
5.15.
Plan Assets; Prohibited Transactions
68


 
5.16.
Environmental Matters
68


 
5.17.
Investment Company Act
69


 
5.18.
Insurance
69


 
5.19.
Real Property
69


 
5.20.
Solvency
69


 
5.21.
Intellectual Property
69


 
5.22.
Labor Matters
70


 
5.23.
No Default
70


 
5.24.
Burdensome Restrictions
70


 
5.25.
Patriot Act
70


 
5.26.
Foreign Assets Control Regulations and Anti-Money Laundering
70


 
 
 
 
ARTICLE VI COVENANTS
71


 
 
 
 
 
6.1.
Financial Reporting
71


 
6.2.
Use of Proceeds
72


 
6.3.
Notice of Event of Default; ERISA Matters
72


 
6.4.
Conduct of Business
73


 
6.5.
Formation of Subsidiaries
73


 
6.6.
Taxes
74


 
6.7.
Insurance
74


 
6.8.
Compliance with Laws
74


 
6.9.
Maintenance of Properties
74


 
6.10.
Inspection
74


 
6.11.
Books and Records
75


 
6.12.
Compliance with Material Contracts
75


 
6.13.
ERISA
75


 
6.14.
Environmental Matters; Reporting
75


 
6.15.
Reaffirmation of Guaranties
76


 
6.16.
Further Assurances; Cash Management and Post-Closing Obligations
76


 
6.17.
Indebtedness
77


 
6.18.
Merger
79




ii

--------------------------------------------------------------------------------




 
6.19.
Sale of Assets
79


 
6.20.
Investments
79


 
6.21.
Acquisitions
80


 
6.22.
Liens
80


 
6.23.
Transactions with Affiliates
82


 
6.24.
Subordinated Indebtedness
82


 
6.25.
ERISA Plans
83


 
6.26.
Change in Nature of Business
83


 
6.27.
Subsidiaries
83


 
6.28.
Negative Pledges; Subsidiary Restrictions
83


 
6.29.
Restricted Payments
84


 
6.30.
Accounting Changes; Organizational Documents
84


 
6.31.
Advisory Agreement
84


 
6.32.
Financial Covenants
85


 
6.33.
[Reserved]
85


 
6.34.
Keepwell
85


 
 
 
 
ARTICLE VII DEFAULTS
86


 
 
 
 
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
88


 
 
 
 
 
8.1.
Acceleration; Remedies
88


 
8.2.
Application of Funds
90


 
8.3.
Amendments
90


 
8.4.
Preservation of Rights
91


 
 
 
 
ARTICLE IX GENERAL PROVISIONS
92


 
9.1.
Survival of Representations
92


 
9.2.
Governmental Regulation
92


 
9.3.
Headings
92


 
9.4.
Entire Agreement
92


 
9.5.
Several Obligations; Benefits of this Agreement
92


 
9.6.
Expenses; Indemnification
92


 
9.7.
Numbers of Documents
93


 
9.8.
Accounting
94


 
9.9.
Severability of Provisions
94


 
9.10.
Nonliability of Lenders
94


 
9.11.
Confidentiality
94


 
9.12.
Nonreliance
95


 
9.13.
Disclosure
95


 
9.14.
PATRIOT ACT NOTIFICATION
95


 
9.15.
Electronic Records
95


 
 
 
 
ARTICLE X THE ADMINISTRATIVE AGENT
96


 
 
 
 
 
10.1.
Appointment; Nature of Relationship
96


 
10.2.
Powers
96




iii

--------------------------------------------------------------------------------




 
10.3.
General Immunity
96


 
10.4.
No Responsibility for Loans, Recitals, etc
96


 
10.5.
Action on Instructions of Lenders
97


 
10.6.
Employment of Administrative Agents and Counsel
97


 
10.7.
Reliance on Documents; Counsel
97


 
10.8.
Administrative Agent’s Reimbursement and Indemnification
97


 
10.9.
Notice of Event of Default
98


 
10.10.
Rights as a Lender
98


 
10.11.
Lender Credit Decision, Legal Representation
99


 
10.12.
Successor Administrative Agent
99


 
10.13.
Administrative Agent and Arranger Fees
100


 
10.14.
Delegation to Affiliates
100


 
10.15.
Execution of Collateral Documents
100


 
10.16.
Collateral Releases
100


 
10.17.
Other Agents; Arrangers, Etc
100


 
 
 
 
ARTICLE XI SETOFF; RATABLE PAYMENTS
101


 
 
 
 
 
11.1.
Setoff
101


 
11.2.
Ratable Payments
101


 
 
 
 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
101


 
 
 
 
 
12.1.
Successors and Assigns
101


 
12.2.
Participations
102


 
12.3.
Assignments
103


 
12.4.
Dissemination of Information
105


 
12.5.
Tax Treatment
105


 
 
 
 
ARTICLE XIII NOTICES
105


 
 
 
 
 
13.1.
Notices; Effectiveness; Electronic Communication
105


 
 
 
 
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
EFFECT OF EXISTING AGREEMENTS
106


 
 
 
 
 
14.1.
Counterparts; Effectiveness
106


 
14.2.
Electronic Execution of Assignments
107


 
14.3.
Effect of Existing Credit Agreement and Existing Security Documents
107


 
 
 
 
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
107


 
 
 
 
 
15.1.
CHOICE OF LAW
107


 
15.2.
CONSENT TO JURISDICTION
107


 
15.3.
WAIVER OF JURY TRIAL
108








iv

--------------------------------------------------------------------------------




PRICING SCHEDULE
EXHIBIT A – Form of Compliance Certificate
EXHIBIT B – Form of Assignment and Assumption Agreement
EXHIBIT C-1 – Form of Borrowing Notice
EXHIBIT C-2 – Form of Conversion/Continuation Notice
EXHIBIT D – Form of Revolving Note
EXHIBIT E – Form of Term Note
EXHIBIT F – Form of Swing Line Note



SCHEDULE 1 – Commitments
SCHEDULE 2.1 – Outstanding Obligations
SCHEDULE 5.8 – Subsidiaries
SCHEDULE 5.14 – Ownership of Properties
SCHEDULE 5.16 – Environmental Matters
SCHEDULE 5.19 – Real Property
SCHEDULE 5.22 – Labor Matters
SCHEDULE 6.17 – Indebtedness
SCHEDULE 6.20 – Investments
SCHEDULE 6.22 – Liens



v

--------------------------------------------------------------------------------




SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This Sixth Amended and Restated Credit Agreement (the “Agreement”), dated as of
September 24, 2015, is among Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Borrower”), the Lenders and U.S. Bank National Association, a
national banking association, as LC Issuer, Swing Line Lender and Administrative
Agent.
The Borrower, as borrower, certain lenders party thereto, and the LC Issuer,
Swing Line Lender, and Administrative Agent are parties to a Fifth Amended and
Restated Credit Agreement, dated as of July 9, 2014 (as amended prior to the
date hereof, the “Existing Credit Agreement”). The Borrower has requested that
the Lenders amend and restate the Existing Credit Agreement, which shall
continue the revolving credit, swing line and letter of credit facilities to the
Borrower, and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“2010 Closing Date” means May 18, 2010.
“2014 Closing Date” means July 19, 2014.
“Account Debtor” means the account debtor or obligor with respect to any of the
Receivables.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Date, by which the Borrower or any of
its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation that have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Acquisition (Stagecoach)” means the purchase and transfer of all of the Equity
Interests of Stagecoach Cartage and Distribution, LP described in the
Acquisition Agreement (Stagecoach) and each of the other Acquisition Documents
(Stagecoach).
“Acquisition Agreement (Stagecoach)” means the Partnership Interest Purchase and
Sale Agreement dated as of July 28, 2015, by and among Roadrunner Truckload
Holdings,




--------------------------------------------------------------------------------




LLC, the Borrower, Stagecoach Cartage and Distribution, LP, M2A, L.L.C., and
Scott McLaughlin and Dieter McLaughlin.
“Acquisition Documents” is defined in Section 6.3.
“Acquisition Documents (Stagecoach)” means the Acquisition Agreement
(Stagecoach) and each other material agreement effecting the Acquisition
(Stagecoach), including, without limitation, any escrow agreement, voting rights
agreement, management agreement, non-competition agreement, employment agreement
for any officer or other senior management employee and other similar
agreements.
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
“Advance” means a borrowing hereunder (i) made by some or all of the Lenders on
the same Borrowing Date or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
“Advisor” means HCI Equity Management, L.P., a Delaware limited partnership.
“Advisory Agreement” means the Amended and Restated Advisory Agreement dated as
of September 12, 2011 between the Advisor and the Borrower and expressly
providing that all advisory fees and other payments thereunder are subject to
the terms of this Agreement.
“Advisory Fee Subordination Agreement” means the Amended and Restated Advisory
Fee Subordination Agreement dated as of the May 2011 Closing Date, between the
Advisor and the Administrative Agent providing for the subordination of Advisory
Fees to the Obligations in accordance with the terms of this Agreement.
“Advisory Fees” means all amounts payable by the Borrower to the Advisor
pursuant to Section 4 of the Advisory Agreement.
“Affected Lender” is defined in Section 2.18.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise. Without limiting

2

--------------------------------------------------------------------------------




the generality of the foregoing, each of the following shall be deemed an
Affiliate of the Borrower and each Guarantor for purposes of this Agreement: (a)
all of such Person’s officers, directors, Subsidiaries, joint venturers, and
partners, and (b) each of the other Guarantors and Borrower. Neither the
Administrative Agent nor any Lender shall be deemed an Affiliate of Borrower or
any Guarantor or their Subsidiaries.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
Restatement Date and immediately following the funding of the Term Loan, the
Aggregate Commitment is $700,000,000.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof. As of the Restatement Date, the Aggregate
Revolving Commitment is $400,000,000.
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure of all of the Lenders.
“Aggregate Term Loan Commitment” means, at any time, the aggregate of the Term
Loan Commitments of all of the Lenders. As of the Restatement Date, the
Aggregate Term Loan Commitment is $300,000,000.
“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.
“Anti-Corruption Laws”: All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries, if any, from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such laws, all as amended, supplemented or replaced from time to time.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum that is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

3

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank National Association, Branch Banking & Trust Co., BMO
Harris Bank N.A., PNC Bank, National Association, Regions Bank, SunTrust Bank,
BBVA Compass, MUFG Union Bank, N.A. and each of their successors, in their
capacities as Joint Lead Arrangers and Joint Book Runners.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the chief executive officer, the chief
financial officer, the chief operating officer or the treasurer of the Borrower
or, if applicable its Subsidiaries, in each case, acting singly.
“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Revolving Credit
Exposure at such time.
“Base Rate” means with respect to a Base Rate Advance, as of any date of
determination, the sum of (i) the greater of (a) the Prime Rate, (b) the Federal
Funds Effective Rate plus 0.50%, and (c) the Daily Reset LIBOR Rate plus 1.50%
and (ii) the Applicable Margin.
“Base Rate Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the Base Rate, in each case as the Base Rate
changes from time to time.
“Base Rate Loan” means a Loan that, except as otherwise provided in Section 2.9,
bears interest at the Base Rate.
“Borrower” means Roadrunner Transportation Systems, Inc., a Delaware
corporation, and its successors and assigns.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder; provided, that the only Borrowing Date in respect of Term
Loans shall be the Restatement Date.
“Borrowing Notice” is defined in Section 2.6.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Minneapolis, Minnesota for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which

4

--------------------------------------------------------------------------------




banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities and interbank wire transfers can be made
on the Fedwire system.
“Capital Expenditures” means, for any period, all expenditures for property,
plant or equipment that, in accordance with GAAP, would be required to be
capitalized and shown on the consolidated balance sheet of the Borrower and its
Subsidiaries, excluding expenditures in respect of Capitalized Leases, and
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored, (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced or
(c) with proceeds reinvested on dispositions of assets allowed under this
Agreement.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments” means, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by a Lender or its holding company)
rated at least A-l by S&P’s or P-l by Moody’s, (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) that (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds that invest exclusively in assets satisfying the foregoing
requirements and (f) other short term liquid investments approved in writing by
the Administrative Agent.
“Cash Management Services” means any banking services provided to the Borrower
or any Subsidiary by one or more of the Lenders or any of their Affiliates
(other than pursuant to this Agreement), including without limitation (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) stored value cards, (f) automated clearing house or wire transfer services
or (g) treasury management,

5

--------------------------------------------------------------------------------




including controlled disbursement, consolidated account, lockbox, overdraft,
return items, sweep and interstate depository network services.
“Cash Management Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Cash Management Services.
“Change” is defined in Section 3.2(a).
“Change in Control” means (i) the acquisition by any Person (other than HCI
Equity Partners L.L.C. or its Affiliates), or two or more Persons acting in
concert (other than HCI Equity Partners L.L.C. or its Affiliates), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 35% or more of the
outstanding shares of voting stock of the Borrower; or (ii) during any period of
24 consecutive months, a majority of the members of the board of directors of
the Borrower cease to be composed of individuals (x) who were members of that
board on the first day of such period, (y) whose election or nomination to that
board was approved by individuals referred to in clause (x) above constituting
at the time of such election or nomination at least a majority of that board, or
(z) whose election or nomination to that board was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means all Property pledged, assigned, mortgaged, or otherwise
conveyed to the Administrative Agent pursuant to a Collateral Document as
security for the Obligations.
“Collateral Documents” means, collectively, the Security Agreement, any Control
Agreements, any collateral assignments of intellectual property, and any other
pledge agreement, security agreement, mortgage, deed of trust, or other similar
instrument or document, each as amended, restated, supplemented or otherwise
modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Commitment” means, for each Lender, such Lender’s Revolving Commitment and Term
Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.) and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.
“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

6

--------------------------------------------------------------------------------




“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of all amounts that, in accordance
with GAAP, would be included as net income (or net loss) of the Borrower and its
Subsidiaries for such period, excluding any gains and/or losses from
dispositions of any assets allowed under this Agreement, any extraordinary
gains, any extraordinary losses and any gains and/or losses from discontinued
operations.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other Person,
agrees to maintain the net worth, working capital or other financial condition
of any other Person or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Control Agreement” means a control agreement for deposit accounts, sweep
accounts, securities accounts or other investment accounts, granting the
Administrative Agent control over such accounts in each case in form and
substance reasonably satisfactory to the Administrative Agent.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under § 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.7.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.
“Credit Parties” means the Borrower and the Guarantors.
“Daily Reset LIBOR Rate” means the one-month LIBOR rate quoted by the
Administrative Agent from Reuters Screen LIBOR01 Page or any successor thereto,
which shall be that one-month LIBOR rate in effect and reset each New York
Banking Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. The term “New York Banking Day”
means any day (other than a Saturday or Sunday) on which commercial banks are
open for business in New York, New York.
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in

7

--------------------------------------------------------------------------------




each case as determined by the Borrower in its commercially reasonable judgment
acting in good faith and in consultation with its legal and tax advisors.
“Default” means an event that but for the lapse of time or the giving of notice,
or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Facility LCs or Swing Line Loans within three Business Days of
the date required in the determination of the Administrative Agent to be funded
by it hereunder, unless such failure to fund is the result of a good faith
dispute of which the Administrative Agent has written notice, (b) notified the
Borrower, the Administrative Agent, the LC Issuer, the Swing Line Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is the subject
of a good faith dispute, (c) failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Facility LCs and Swing Line Loans; provided
that such Lender shall cease to be a Defaulting Lender upon receipt by the
Administrative Agent of such written confirmation from such Lender,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) (A) become the subject of a bankruptcy or insolvency proceeding, (B) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian or appointed for it, (C) taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, (D) a parent company that has become the subject of a
bankruptcy or insolvency proceeding, (E) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or (F) taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of
(x) the acquisition or maintenance of an ownership interest in such Lender or a
Person controlling such Lender or (y) the exercise of control over a Lender or a
Person controlling such Lender, in each case, by a Governmental Authority or an
instrumentality thereof.
“Dollar” and “$” mean the lawful currency of the United States of America.
“Domestic Holdco Subsidiary” means any Domestic Subsidiary substantially all of
the assets of which consist of stock or debt issued by a Foreign Subsidiary or
another Domestic Subsidiary satisfying the requirements of a Domestic Holdco
Subsidiary.

8

--------------------------------------------------------------------------------




“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, each of the
following, without duplication, for such period: (a) Interest Expense,
(b) income tax expense, (c) depreciation, (d) amortization, (e) documented
transaction expenses actually paid or expensed and reasonably acceptable to the
Administrative Agent related to Permitted Acquisitions or any other Acquisition
consented to by the Administrative Agent and the Required Lenders in accordance
with the terms of this Agreement, (f) other noncash charges required by GAAP
(including, without limitation, those resulting from purchase accounting and the
grant by Borrower of stock options and other equity-related incentives) and
(g) Advisory Fees paid to the Advisor during such period so long as such
Advisory Fees are subject to subordination to the Obligations pursuant to the
Advisory Fee Subordination Agreement and minus any and all advisory fees paid to
any Person that is not an Affiliate of the Borrower (excluding the Advisory
Fees).
“Eligible Assignee” means (a) a Lender or an Affiliate of a Lender; (b) an
Approved Fund; (c) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (d) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); or (e) the
central bank of any country that is a member of the OECD; provided, however,
that (x) neither the Borrower nor an Affiliate of the Borrower, (y) no natural
person and (z) no Defaulting Lender shall qualify as an Eligible Assignee.
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, injunctions, permits, licenses, agreements and other governmental
restrictions relating to (a) the protection of the environment, (b) emissions,
discharges or releases of Hazardous Substances into surface water, ground water
or land or (c) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

9

--------------------------------------------------------------------------------




“Equity Interests” means all shares, interests, participations or other
equivalents, however designated, of or in a corporation, a limited liability
company, a general partnership, a limited liability partnership, or a limited
partnership, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under § 414(b)
or (c) of the Code or, solely for purposes of § 302 of ERISA and § 412 of the
Code, is treated as a single employer under § 414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in § 412 of the Code
or § 302 of ERISA), whether or not waived; (c) the filing pursuant to § 412(d)
of the Code or § 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower
and the Subsidiaries or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by any
of the Borrower and its Subsidiaries or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any of the Borrower and its Subsidiaries or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by any of the Borrower and its Subsidiaries or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any of the Borrower
and its Subsidiaries or any ERISA Affiliate of any notice, concerning the
imposition upon any of the Borrower and its Subsidiaries or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
“Eurocurrency Advance” means an Advance that, except as otherwise provided in
Section 2.9, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen (or on any successor
or substitute page on such screen) as of 11:00 a.m. (London time) on the
Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen (or on any
successor or substitute page) for Dollars is not available to the Administrative
Agent for any reason, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the applicable interest settlement rate for
deposits in Dollars as reported by any other generally recognized financial

10

--------------------------------------------------------------------------------




information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate reasonably determined by the Administrative Agent to be the rate at which
U.S. Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, in the
approximate amount of U.S. Bank’s relevant Eurocurrency Loan and having a
maturity equal to such Interest Period.
“Eurocurrency Loan” means a Loan that, except as otherwise provided in Section
2.9, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the greater of (i) the quotient of
(A) the Eurocurrency Base Rate applicable to such Interest Period, divided by
(B) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period and (ii) zero percent (0.0%), plus (b) the Applicable
Margin.
“Event of Default” is defined in Article VII.
“Excess Cash Flow” means, for any period of determination, (a) EBITDA for such
period, minus (b) income taxes, real property taxes and franchise taxes, in each
case paid in cash, and Interest Expense paid in cash, minus (c) all scheduled
principal payments made in respect of Indebtedness during such period (excluding
mandatory prepayments upon the Loans made with Excess Cash Flow pursuant to
Section 2.1(e)(ii)), minus (d) any voluntary prepayment of Indebtedness
permitted pursuant to Section 6.17 and Section 6.29 (excluding, for the
avoidance of doubt, any amounts that were applied to the Term Loans and that
reduce the payment of Excess Cash pursuant to Section 2.1(e)(ii)(B)), provided
that such prepayment is a permanent reduction of such Indebtedness, minus
(e) all Capital Expenditures made in cash during such period, minus (f) the
Permitted Earn-Out Payments made during such period to the extent permitted by
Section 6.29, minus (g) reasonable and documented transaction expenses paid in
cash, in each case, to the extent such expenses are added back to EBITDA
pursuant to clause (e) thereof, plus or minus (as appropriate) (h) the net
change in working capital (excluding changes in cash and Cash Equivalents,
changes in current Indebtedness, changes in Revolving Loans, changes in deferred
taxes and changes in the deferred revenue account), in each case without
duplication and as calculated in accordance with GAAP and on a consolidated
basis for the Borrower and its Subsidiaries.
“Excluded Controlled Account” means a deposit account of the Borrower and its
Subsidiaries designated as an “Excluded Controlled Account” on Schedule II of
the Security Agreement as updated from time to time, in each case so long as
such account does not replace an account established with a Lender as of the
Restatement Date and so

11

--------------------------------------------------------------------------------




long as each such deposit account is subject to a duly executed and effective
Control Agreement.
“Excluded Local Operating Accounts” means the deposit accounts of the Borrower
and its Subsidiaries used primarily for local receipts and disbursements and
other general operating purposes and designated as an “Excluded Local Operating
Account” on Schedule II of the Security Agreement as updated from time to time,
provided that (a) no one such deposit account shall have more than $500,000 on
deposit for a period of more than five consecutive Business Days and (b) all
such deposit accounts shall not have more than $5,000,000 on deposit in the
aggregate for a period of more than five consecutive Business Days.
“Excluded Payroll Accounts” means the deposit accounts of the Borrower and its
Subsidiaries designated as “Excluded Payroll Accounts” on Schedule II of the
Security Agreement as updated from time to time and used solely for the payment
of payroll and other benefit obligations of its employees.
“Excluded Swap Obligation” Any of the following Swap Obligations:
(a)    With respect to the Borrower or any Guarantor, any Swap Obligation if,
and only to the extent that, all or a portion of the Swap Guaranty of the
Borrower or such Guarantor, or the grant by the Borrower or such Guarantor of a
security interest to secure, such Swap Obligation (or any Swap Guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of the Borrower or
any Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Swap Guaranty of the Borrower or such Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which the relevant obligation or
security interest is or becomes illegal.
(b)    With respect to any Guarantor, any Swap Obligation if, and only to the
extent that, all or a portion of the Guaranty of such Guarantor of, or the grant
by such Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,

12

--------------------------------------------------------------------------------




such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by overall gross income, net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes (or corresponding Tax imposed on the
Recipient under Sections 871 and 881 of the Code) imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” is defined in the Preliminary Statements hereto.
“Existing Interest and Fees” means accrued and unpaid interest and fees under
the Existing Credit Agreement as set forth on Schedule 2.1.
“Existing Lender” is defined in Section 2.1(a)(i).
“Existing Security Documents” is defined in the Security Agreement.
“Facility LC” is defined in Section 2.17.1.
“Facility LC Application” is defined in Section 2.17.3.
“Facility LC Collateral Account” is defined in Section 2.17.11.
“Facility LC Exposure” is defined in Section 2.20.
“Facility Termination Date” means July 9, 2019, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

13

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Minneapolis time) on such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Financed Premiums” is defined in Section 6.17(i).
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.
“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of
(a)    the sum, without duplication, of EBITDA for the four fiscal quarters
ending on the last day of the period, plus rent and operating lease expense,
minus Capital Expenditures paid in cash, minus taxes paid in cash by the
Borrower and its Subsidiaries, minus payments made in cash with respect to
Permitted Earn-Out Payments permitted by Section 6.29(b), minus payments made in
cash with respect to the repurchases of capital stock of the Borrower issued to
officers or other management employees, and permitted to be made pursuant to the
terms of Section 6.29(e), in each case made during such period,
to
(b)    the sum, without duplication, of Interest Expense paid in cash for such
period, plus (i) all required scheduled principal payments with respect to
Consolidated Indebtedness (including without limitation all payments with
respect to Capitalized Lease Obligations of the Borrower and its Subsidiaries),
as such required payments may be reduced by the application of voluntary or
mandatory prepayments, plus (ii) rent and operating lease expenses,
in each case determined for said period on a consolidated basis in accordance
with GAAP.

14

--------------------------------------------------------------------------------




“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantors” means all Domestic Subsidiaries (other than a Domestic Holdco
Subsidiary or Domestic Subsidiary owned by a Foreign Subsidiary).
“Guaranty” means, collectively, one or more guaranties or amended and restated
guaranties of each Guarantor, in the form or forms prescribed by the
Administrative Agent, in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended or modified and in effect from time to time.
“Hazardous Substances” means (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (ii) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” “pollutants” or words of similar import, under any
applicable Environmental Law; and (iii) any other chemical, material or
substance, the exposure to or release of which is prohibited, limited or
regulated by any Governmental Authority or for which any duty or standard of
care is imposed pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

15

--------------------------------------------------------------------------------




“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations that are evidenced by notes, acceptances or other instruments,
(v) any capital securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise,
(vi) Capitalized Lease Obligations, (vii) obligations of such Person as an
account party with respect to standby and commercial Letters of Credit,
(viii) Contingent Obligations of such Person, (ix) Net Mark to Market Exposure
under Financial Contracts and (x) any other obligation for borrowed money or
other financial accommodation that in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest paid, accrued or scheduled
to be paid in respect of any Indebtedness of the Borrower and its Subsidiaries,
including (a) all but the principal component of payments in respect of
conditional sale contracts, Capitalized Leases and other title retention
agreements, (b) commissions, discounts and other fees and charges with respect
to Letters of Credit and bankers’ acceptance financings, (c) net costs under
Rate Management Transactions, in each case determined in accordance with GAAP
and (d) the amortization of debt issuance costs.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
that corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Inventory” means any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by the
Borrower or a Domestic Subsidiary, that are held for sale or lease, furnished
under any contract of

16

--------------------------------------------------------------------------------




service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of the Borrower and the Domestic Subsidiaries,
and shall include all right, title and interest of the Borrower and the Domestic
Subsidiaries in any property the sale or other disposition of which has given
rise to Receivables and that has been returned to or repossessed or stopped in
transit by the Borrower or a Domestic Subsidiary.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts (other than those arising
in connection with Rate Management Transactions) owned by such Person.
“LC Fee” is defined in Section 2.17.4(b).
“LC Fronting Fee” is defined in Section 2.17.4(a).
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.17.5.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its administrative questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.15.
“Letter of Credit” of a Person means a letter of credit or similar instrument
that is issued upon the application of such Person, upon which such Person is an
account party or for which such Person is in any way liable.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, priority or other security
agreement or

17

--------------------------------------------------------------------------------




similar arrangement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, the Advisory Fee Subordination Agreement,
any note or notes executed by the Borrower in connection with this Agreement and
payable to a Lender, and any other material agreement, now or in the future,
executed by the Borrower or any Subsidiary for the benefit of the Administrative
Agent or any Lender in connection with this Agreement.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of any of the Borrower or any of
its Subsidiaries to perform its respective material obligations under the Loan
Documents to which it is a party, or (iii) any substantial portion of the
Collateral under the Collateral Documents or on the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent, the LC Issuer or the Lenders thereunder.
“Material Collateral Documents” is defined in Section 7.15.
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$10,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“May 2011 Closing Date” means May 31, 2011.
“Midwest Transit” means Midwest Transit, Inc., a corporation organized under the
terms of New Brunswick, Canada (and a Wholly Owned Subsidiary of the Borrower).
“Modify” and “Modification” are defined in Section 2.17.1.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage”: Each Deed of Trust, Mortgage, Security Agreement, Assignment of
Rents and Fixture Financing Statement or other similar agreement, as amended,
supplemented or otherwise modified from time to time, granted by the Borrower or
any Guarantor, in each case, in favor of the Administrative Agent for the
benefit of the Lenders covering such locations as the Borrower or any Guarantor
may from time to time acquire.

18

--------------------------------------------------------------------------------




“Mortgage Documents” means, collectively, (a) each Mortgage, (b) any and all
other documents or instruments executed and delivered by the Borrower or any of
its Subsidiaries, to the Administrative Agent in connection with the Mortgage,
(c) all surveys, appraisals, environmental site assessment reports, and flood
certificates and evidence of flood insurance to the extent required under
applicable law, and (d) any and all documents or instruments amending,
supplementing, restating, relating to or otherwise modifying any of the
foregoing documents.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets, the gross cash proceeds received by the Borrower or any
of its Subsidiaries from such sale (including all payments actually received
with respect to any promissory notes issued in connection therewith, deferred
payments or other similar payments received after such sale) less the sum of
(i) all income taxes and other taxes assessed or payable as a result of such
sale and any other customary fees and expenses incurred in connection therewith,
(ii) the principal amount of, premium, if any, and interest on any Indebtedness
secured by a Lien on the asset(s) (or a portion thereof) sold, which
Indebtedness is required to be repaid in connection with such sale; provided
such Indebtedness and such Lien were permitted under Sections 6.17 and 6.22 and
(iii) all reasonable legal and other professional fees and expenses incurred in
connection therewith, (b) with respect to any offering of Equity Interests or
issuance of Indebtedness, the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable legal, underwriting,
commissions and other professional fees and expenses incurred in connection
therewith and taxes payable in connection therewith, and (c) with respect to any
payment under an insurance policy or in connection with a condemnation
proceeding, the amount of cash proceeds received by the Borrower or any of its
Subsidiaries thereon or in connection therewith, as applicable, net of all
reasonable expenses of collection.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Non-U.S. Lender” is defined in Section 3.5(d).
“Note” is defined in Section 2.11.

19

--------------------------------------------------------------------------------




“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower and the
Subsidiaries to the Lenders or to any Lender, the Administrative Agent, the LC
Issuer or any indemnified party arising under the Loan Documents, any Financial
Contract between the Borrower or a Subsidiary and a Lender and permitted under
Section 6.17(f) (including any such Rate Management Obligations owing to one or
more Lenders or their Affiliates), and any Cash Management Services Agreement
between the Borrower or a Subsidiary and a Lender; provided that the Obligations
shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee that has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate that would be applied under GAAP if such Operating
Lease were a Capitalized Lease) from the date on which each fixed lease payment
is due under such Operating Lease to such date of determination, of all fixed
lease payments due under all Operating Leases of the Borrower and its
Subsidiaries.
“Other Taxes” is defined in Section 3.5(b).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) such Lender’s Revolving Credit Exposure, plus (ii) the aggregate principal
Dollar amount of its Term Loan outstanding at such time.
“Outstanding Revolving Loan Obligations” is defined in Section 2.1(a)(i).
“Outstanding Term Loan Obligations” is defined in Section 2.1(b)(i).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, codified as 31 U.S.C. Section 5318)), as amended from
time to time, and any successor statute.
“Participants” is defined in Section 12.2.1.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

20

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (i) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty in Section 5.11 shall be true both before and after giving effect to
such Acquisition, (ii) such Acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (iii) the business to be
acquired in such Acquisition is in the same line of business as the Borrower’s,
(iv) as of the date of the consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained, (v) the
Borrower shall have furnished to the Administrative Agent a certificate
demonstrating in reasonable detail (A) pro forma compliance with the financial
covenants in Sections 6.32.2 and 6.32.1 for such period, in each case calculated
as if such Acquisition, including the consideration therefor, had been
consummated on the first day of the applicable period and (B) that the Borrower
has at least $25,000,000 of availability for Loans immediately after giving
effect to any such Acquisition, and (vi) the Borrower and its Subsidiaries
comply with the Permitted Acquisition Conditions with respect to such
Acquisition.
“Permitted Acquisition Conditions” means the delivery to the Administrative
Agent of the following (unless waived or permitted to be delivered after the
consummation of the applicable Acquisition by the Administrative Agent, in each
case, in its reasonable discretion and other than the joinder to the Guaranty
and the Collateral Documents described in clauses (a) and (b), the payoff
letters described in clause (f) and the certificate described in clause (g)) in
form acceptable to the Administrative Agent with respect to a proposed Permitted
Acquisition:
(a)    A joinder to the Guaranty, duly executed by the target entity and each of
its Subsidiaries.
(b)    The Mortgage Documents, if any, with respect to the applicable target
entity and its Subsidiaries within 180 days after the closing of the applicable
Permitted Acquisition, including copies of any Phase I environmental site
assessment reports held or possessed by any of the Borrower or the Subsidiaries
relating to the real property owned or leased in the proposed Permitted
Acquisition in scope and results reasonably acceptable to the Administrative
Agent provided, however, that no Mortgage Documents shall be required with
respect to (x) any owned real property with a fair market value of less than
$2,500,000 at the time of the closing of such Permitted Acquisition or (y) any
leased real property; and
(c)    The Collateral Documents (other than the Mortgage Documents) with respect
to the applicable target entity and its Subsidiaries, including without

21

--------------------------------------------------------------------------------




limitation a joinder to the Security Agreement and, if required by the
Administrative Agent in its reasonable discretion, a collateral assignment of
intellectual property from the applicable target entity and each of its Domestic
Subsidiaries that owns federally registered intellectual property, duly executed
by the applicable target entity and each such Domestic Subsidiary, together
with:
(i)    completed UCC, tax lien, and judgment searches for the applicable target
entity and its Domestic Subsidiaries and if applicable, any other holder of
Equity Interests in the applicable target entity prior to the closing of the
applicable Permitted Acquisition satisfactory to the Administrative Agent; and
(ii)    copies of the original certificates with respect to any Equity Interests
specifically pledged under the Security Agreement, including without limitation
the Equity Interests in the applicable target entity and its Subsidiaries,
together with stock powers in the form prescribed by the Administrative Agent
and duly executed in blank with the originals to be sent by overnight mail to
the Administrative Agent or its designee immediately after the effective date of
the applicable Permitted Acquisition.
(c)    A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower or Subsidiary purchasing the assets or
Equity Interests of the applicable target entity, dated as of the date of the
consummation of the applicable Permitted Acquisition and certifying to a true
and accurate copy of the resolutions or unanimous written consent of the
Borrower or its applicable Subsidiary authorizing the execution, delivery, and
performance of the applicable acquisition agreement and related acquisition
documents.
(d)    A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the applicable target entity and each of its Domestic
Subsidiaries dated as of the date of the consummation of the applicable
Permitted Acquisition but after giving effect thereto, and certifying as to the
following:
(i)    A true and accurate copy of the resolutions or unanimous written consent
of the applicable target entity or such Subsidiary, as applicable, authorizing
the execution, delivery, and performance of the Loan Documents to which it is a
party;
(ii)    The incumbency, names, titles, and signatures of the officers of such
Person authorized to execute the Loan Documents to which such Person is a party;
(iii)    A true and accurate copy of the articles of incorporation, certificate
of formation, certificate of partnership or other equivalent documents of such
Person with all amendments thereto, certified by the

22

--------------------------------------------------------------------------------




appropriate governmental official of the jurisdiction of its organization as
date reasonably acceptable to the Administrative Agent; and
(iv)    A true and accurate copy of the bylaws, operating agreement or
partnership agreement of such Person.
(e)    Certificates of current status or good standing for the applicable target
entity and each of its Domestic Subsidiaries in their respective jurisdictions
of organization and a certificate of good standing or qualification in each
state in which each such Person is qualified to carry on its business as
presently conducted, in each case as of a date reasonably acceptable to the
Administrative Agent.
(f)    Payoff letters and, if applicable, UCC-3 termination statements in form
and substance reasonably acceptable to the Administrative Agent from all
existing lenders to the applicable target entity and its Subsidiaries and
holders of Liens on the assets or property of the applicable target entity and
its Subsidiaries (other than with respect to Indebtedness and Liens permitted to
remain outstanding under this Agreement).
(g)    A certificate dated the date of the consummation of the applicable
Permitted Acquisition of an officer of the Borrower certifying that:
(i)    A true and accurate copy of the applicable acquisition agreement and the
other material documents delivered in connection therewith have been duly
executed and attached thereto and remain in full force and effect, without
modification or amendment;
(ii)    All conditions to the closing of the applicable Permitted Acquisition
have been satisfied or waived and, upon the funding of any Loans on such date,
the purchase price under the applicable acquisition agreement will be paid in
full;
(iii)    The pro forma Fixed Charge Coverage Ratio for the 12 months ended the
most recent fiscal quarter ended prior to the consummation of such Permitted
Acquisition for which financial statements are required to have been delivered
pursuant to Section 6.1(a) or (b) was not less than the ratio set forth in
Section 6.32.1;
(iv)    The pro forma Total Cash Flow Leverage Ratio (without duplication of any
amounts in connection with the determination of Pro Forma EBITDA) for the 12
months ended the most recent fiscal quarter ended prior to the consummation of
such Permitted Acquisition for which financial statements are required to have
been delivered pursuant to Section 6.1(a) or (b) was not greater than the ratio
set forth in Section 6.32.2; and

23

--------------------------------------------------------------------------------




(v)    Since the earlier of (A) the last day of the most recent fiscal year
ended prior to the consummation of such Permitted Acquisition, and (B) the date
of the applicable letter of intent or other similar agreement related to the
initial purchase of the target entity, there has been no material adverse effect
on the business, Property, financial condition, or results of operations of the
applicable target entity and its Subsidiaries taken as a whole.
(h)    A certificate dated the date of the consummation of the applicable
Permitted Acquisition of an Authorized Officer of the Borrower certifying as to
the matters set forth in Section 4.2(a) and (b).
(i)    Such legal opinions of counsel to the Borrower, its Subsidiaries, and the
applicable target entity and its Subsidiaries as the Administrative Agent
reasonably requires, each in form and substance reasonably acceptable to the
Administrative Agent.
(j)    Insurance certificates in form and substance acceptable to the
Administrative Agent and listing the Administrative Agent as lenders loss payee
thereon with respect to hazard insurance and as an additional insured with
respect to liability insurance, with appropriate endorsements or policy language
and declaration pages to be provided within 30 days after the closing of such
Permitted Acquisition, in each case indicating that the applicable target entity
and its Subsidiaries are insured by insurance of the types set forth in Section
6.7.
(k)    Copies of (1) audited consolidated financial statements of the applicable
target entity and its Subsidiaries for the three most recent fiscal years,
(2) unaudited consolidated financial statements of the applicable target entity
and its Subsidiaries for each monthly fiscal period since the most recently
ended fiscal year, and (3) projections and unaudited consolidated financial
statements of the Borrower and its Subsidiaries, each giving pro forma effect to
the applicable Permitted Acquisition, or, in each case, such other financial
statements and documents as are reasonably satisfactory to the Administrative
Agent, demonstrating, to the Administrative Agent’s reasonable satisfaction, the
solvency of the Borrower and each of its Subsidiaries in compliance with this
Agreement.
(l)    Copies of any environmental surveys or reports held or possessed by the
Borrower or any of the Subsidiaries relating to the real property owned or
leased by the applicable target entity or its Subsidiaries as deemed reasonably
necessary or prudent by the Administrative Agent in scope and results reasonably
acceptable to the Administrative Agent.
(m)    Evidence satisfactory to the Administrative Agent that (i) all applicable
waiting periods have expired without any action being taken by any authority
that could restrain or prevent the Permitted Acquisition or impose any Material

24

--------------------------------------------------------------------------------




Adverse Effect, and (ii) no law or regulation is applicable that in the
reasonable judgment of the Administrative Agent could have such effect.
“Permitted Earn-out Payments” means:
(a)    payments required to be made to Costas Flessas and Dawn Flessas
subsequent to June 4, 2012, pursuant to Section 1.7 of the Stock Purchase
Agreement dated as of June 4, 2012, by and among Roadrunner Truckload Holdings,
LLC, a Delaware limited liability company (formerly known as Roadrunner
Truckload, LLC), Consolidated Transportation World, Inc., a Massachusetts
corporation, CTW Transport, Inc., a North Dakota corporation, Costas Flessas,
and Dawn Flessas, as in effect on such date, in an amount, in the aggregate,
that does not exceed $3,500,000,
(c)    payments required to be made to Anna M. Sortino, Michael P. Sortino, Joan
F. Williams, and Randy A. Williams pursuant to Section 1.9 of the Asset and
Securities Purchase Agreement dated as of August 1, 2012, by and among R & M
Transportation, LLC, a Delaware limited liability company, Sortino
Transportation, LLC, a Delaware limited liability company, R & M Transportation,
Inc., a Nebraska corporation, R&M Motor Carrier, LLC, a Delaware limited
liability company, Sortino Transportation, Inc., a Nebraska corporation, Eugene
S. Cannon, Anna M. Sortino, Michael P. Sortino, Joan F. Williams, Randy A.
Williams, and Reruns R Fun, Inc., a Nebraska non-profit corporation, as in
effect on such date, in an aggregate amount not to exceed $5,000,000,
(d)    payments required to be made to Thomas M. Kurgan pursuant to Section 1.7
of the Stock Purchase Agreement dated as of August 10, 2012, by and among
Roadrunner Services, Expedited Freight Systems, Inc., a Wisconsin corporation,
and Thomas M. Kurgan, as in effect on such date, in an aggregate amount not to
exceed $4,000,000,
(e)    payments required to be made to David Chidester and Jeffrey Cox pursuant
to Section 1.7 of the Stock Purchase Agreement dated as of November 2, 2012, by
and among Roadrunner Intermodal Services, LLC, a Delaware limited liability
company, Central Cal Transportation, a California corporation, Double C
Transportation, a Nevada corporation, and David Chidester and Jeffrey Cox, as in
effect on such date, in an aggregate amount not to exceed $4,000,000,
(f)    payments required to be made to Timothy L. Anderson, Larry D. Anderson,
Kathleen R. Anderson, and Karen Anderson pursuant to Section 1.6 of the Stock
Purchase Agreement dated as of November 9, 2012, by and among Roadrunner
Truckload, LLC, a Delaware limited liability company, Brandon Carrier Group,
Inc., a South Dakota corporation, Timothy L. Anderson, Larry D. Anderson,
Kathleen R. Anderson, and Karen Anderson, as in effect on such date, in an
aggregate amount not to exceed $2,500,000,

25

--------------------------------------------------------------------------------




(g)    payments required to be made to John Rainney and Jennifer Rainney
pursuant to Section 1.7 of the Stock Purchase Agreement dated as of December 21,
2012, by and among Roadrunner Truckload, LLC, a Delaware limited liability
company, Direct Connection Transportation, Inc., an Arizona corporation, and
John Rainney and Jennifer Rainney, as in effect on such date, in an aggregate
amount not to exceed $1,000,000,
(h)    payments required to be made to Southtown Transport, LLC, a Minnesota
limited liability company, pursuant to Section 1.3 of the Asset Purchase
Agreement dated as of February 8, 2013, by and among D&E Transport, LLC, a
Delaware limited liability company, Southtown Transport, LLC, a Minnesota
limited liability company, and Ryan Watzke, as in effect on such date, in an
aggregate amount not to exceed $150,000,
(i)    payments required to be made to the Gary A. Adrian Revocable Trust dated
August 25, 2011, pursuant to Section 1.8 of the Stock Purchase Agreement dated
as of April 30, 2013, by and among Group Transportation Services Holdings, Inc.,
a Delaware corporation, Adrian Carriers, Inc., an Iowa corporation, C.B.A.
Container Sales, Ltd., an Iowa corporation, Gary A. Adrian Revocable Trust dated
August 25, 2011, and Gary A. Adrian, as in effect on such date, in an aggregate
amount not to exceed $6,500,000,
(j)     payments required to be made to Arthur G. Vogt, as Trustee of the
Revocable Trust Agreement of Arthur C. Vogt, Cynthia A. Vogt, as Trustee of the
Revocable Trust Agreement of Cynthia A. Vogt, George E. Winters, III, Jason C.
Colt, James T. Simmons, and Ruth H. Arneson as Trustee of the Revocable Trust
Agreement of Ruth H. Arneson dated May 11, 2004, pursuant to Section 1.7 of the
Membership Interest Purchase Agreement, dated as of July 25, 2013, by and among
Group Transportation Services Holdings, Inc., Marisol International LLC and each
of the Owners described therein and party thereto, in an aggregate amount not to
exceed $2,500,000,
(k)    payments required to be made to Scott McLaughlin pursuant to Section 1.7
of the Partnership Interest Purchase and Sale Agreement dated as of July 28,
2015, by and among Roadrunner Truckload Holdings, LLC, the Borrower, Stagecoach
Cartage and Distribution, LP, M2A, L.L.C., and Scott McLaughlin and Dieter
McLaughlin, in an aggregate amount not to exceed $5,000,000,
(l)    payments required to be made pursuant to Section 1.7 of the Membership
Interest Purchase Agreement dated as of September 11, 2013, by and among
Roadrunner Truckload, LLC, G.W. Palmer Logistics, LLC and the “Owners”
identified therein in an aggregate amount not to exceed $2,750,000,
(m)    payments required to be made pursuant to Section 1.7 of the Asset
Purchase Agreement dated as of September 18, 2013, by and among CTW

26

--------------------------------------------------------------------------------




Transport, LLC, Yes Trans, Inc. and Faisal Ahmed in an aggregate amount not to
exceed $1,100,000, and
(n)    all other earn-out payments required to be made after the Restatement
Date in connection with a Permitted Acquisition or any other Acquisition
consented to by the Administrative Agent and the Required Lenders in accordance
with the terms of this Agreement, the payment of which is permitted by Section
6.29(b).
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under § 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability;
provided, however, that Plan shall not include a Multiemployer Plan.
“Prepayment Event” means each or any of the following:
(a)    the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted by Section 6.17 and other than
Indebtedness consented to by the Required Lenders.
(b)    any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback Transaction) of any property or asset of the Borrower or any of its
Subsidiaries, other than dispositions described in clauses (a), (b) and (c) of
Section 6.19, but only to the extent that (i) such Net Cash Proceeds for all
such sales, transfers and other dispositions exceed $1,000,000 in any fiscal
year, and (ii) the Net Cash Proceeds therefrom have not been applied to replace
such property with productive assets of a kind used or useable in the business
of the Borrower or such Subsidiary within 180 days after such sale, transfer or
other disposition.
(c)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any of its Subsidiaries, but only to the extent that,
so long as no Event of Default is continuing, the Net Cash Proceeds therefrom
have not been applied to repair, restore or replace such property or asset
within 180 days after such event, or if such restoration or repair cannot
reasonably be completed within such 180 day period, within 365 days after such
event so long as the Borrower and its Subsidiaries continue to diligently pursue
such repair or restoration during such period.

27

--------------------------------------------------------------------------------




(d)    the issuance by the Borrower or any of its Subsidiaries of any
Subordinated Indebtedness or Equity Interests or receipt by the Borrower or any
of its Subsidiaries of any capital contribution.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Pro Forma EBITDA” means, as applicable, (i) for the twelve month period ending
June 30, 2015 with respect to the Acquisition (Stagecoach), and (ii) following
each Permitted Acquisition after the Restatement Date, for the three fiscal
quarters ending and any fiscal months ended prior to the consummation of each
such Permitted Acquisition, EBITDA as adjusted to account for such Acquisition
or Permitted Acquisition, as applicable, as mutually agreed by the
Administrative Agent, at the direction of the Required Lenders, and the
Borrower, each in their reasonable discretion.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, the “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided, further, that when a Defaulting Lender exists, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.
“Prohibited Transaction” has the meanings give in § 4975 of the Code and § 406
of ERISA.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3.1.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
or any Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

28

--------------------------------------------------------------------------------




“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Business Days before the first day of that period.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).
“Recipient” means (a) the Administrative Agent, (b), any Lender, and (c) the LC
Issuer, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stock applicable to member banks of the Federal Reserve System.
“Regulatory Change” is defined in Section 3.1.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.17 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

29

--------------------------------------------------------------------------------




“Removal Effective Date” is defined in Section 10.12.
“Reportable Event” means a reportable event as defined in § 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC has, as of the Restatement Date, by
regulation waived the requirement of §4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided, however, that a
failure to meet the minimum funding standard of § 412 of the Code and of § 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either § 4043(a) of ERISA or
§ 412(d) of the Code.
“Reports” is defined in Section 9.6.
“Required Lenders” means Lenders (excluding any Defaulting Lender) in the
aggregate having greater than 50% of the sum of (a) the Aggregate Revolving
Commitment (or, if the Aggregate Revolving Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Revolving
Credit Exposure) plus (b) the aggregate outstanding principal amount of the Term
Loans; provided however, that if at any date of determination there are (i) two
or fewer Lenders, “Required Lenders” shall constitute 100% of the Lenders other
than Defaulting Lenders, or (ii) three Lenders and one Lender holds more than
50% of the aggregate unpaid principal amount of the Loans, “Required Lenders”
shall constitute such Lender and at least one of the other two Lenders.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) that is imposed under Regulation D on Eurocurrency liabilities.
“Restatement Date” means September 24, 2015.
“Restatement Date Funds Flow” is defined in Section 4.1.1(m).
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any Subsidiary thereof, (b) any amount paid on account of any
Indebtedness, promissory notes, intercompany Indebtedness or other liabilities
or obligations owed by the Borrower to any holder of Equity Interests in the
Borrower other than the Lenders or (c) any amount prepaid directly or indirectly
on account of any Indebtedness other than (i) any prepayment on the Obligations,
(ii) any regularly scheduled payments, or (iii) voluntary prepayments of
Indebtedness other than the Obligations not to exceed $750,000 in the aggregate
for all such prepayments under this clause (iii).

30

--------------------------------------------------------------------------------




“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans to, and participate in Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth on Schedule 1 as its Revolving Commitment, as it may be modified as a
result of any assignment that has become effective pursuant to Section 12.3.2 or
as otherwise modified from time to time pursuant to the terms hereof.
“Revolving Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Revolving Percentage of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Revolving Percentage of the LC Obligations at such
time.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its Revolving Commitment and Existing Revolving Loan Obligations set
forth in Section 2.1 (or any conversion or continuation thereof).
“Revolving Percentage” means, with respect to a Lender, the percentage obtained
by dividing such Lender’s Revolving Commitment by the Aggregate Revolving
Commitment, provided, however, if all of the Revolving Commitments are
terminated pursuant to the terms of this Agreement, the “Revolving Percentage”
means the percentage obtained by dividing (a) such Lender’s Revolving Credit
Exposure at such time by (b) the Aggregate Revolving Credit Exposure at such
time; and provided, further, that when a Defaulting Lender exists, “Revolving
Percentage” shall mean the percentage of the Aggregate Revolving Commitment
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Revolving Percentage shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Roadrunner Services” means Roadrunner Transportation Services, Inc., a Delaware
corporation (and a Wholly Owned Subsidiary of the Borrower).
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Sanctioned Country” means at any time, any country or territory which is itself
the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any

31

--------------------------------------------------------------------------------




agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Security Agreement” means the Sixth Amended and Restated Pledge and Security
Agreement dated as of the Restatement Date between the Borrower and each
Domestic Subsidiary and the Administrative Agent, as amended, restated or
otherwise modified from time to time.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Specified Events of Default” means any Event of Default of the type described
in Section 7.2, 7.3 (solely with respect to Section 6.32.1), 7.6 or 7.7.
“Stated Rate” is defined in Section 2.19.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders, in their sole discretion, and none
of the principal of which is payable until at least 180 days after the Facility
Termination Date.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that represents more than 5% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements

32

--------------------------------------------------------------------------------




have not been delivered hereunder for the month that begins the twelve-month
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).
“Swap Counterparty”: means, with respect to any swap with a Lender or an
Affiliate of a Lender, any person or entity that is or becomes a party to such
swap.
“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act between any Lender or Affiliate of a Lender and one or more Swap
Counterparties.
“Swing Line Borrowing Notice” is defined in Section 2.21(b).
“Swing Line Exposure” is defined in Section 2.20.
“Swing Line Lender” means U.S. Bank or any other Lender that succeeds to U.S.
Bank’s rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.21.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the Restatement Date, is $10,000,000.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
“Term Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
its Term Loan Commitment set forth in Section 2.1 (or any conversion or
continuation thereof).
“Term Loan Commitment” means, for each Lender, the obligation of such Lender to
make a Term Loan to the Borrower on the Restatement Date in an aggregate amount
not exceeding the amount set forth on Schedule 1 as its Term Loan Commitment.
“Total Cash Flow Leverage Ratio” means, for any period of determination, the
ratio of (a) Total Funded Debt to (b) EBITDA, or, following the Acquisition
(Stagecoach) and after the Restatement Date, any Permitted Acquisition, Pro
Forma EBITDA.
“Total Funded Debt” means, as of any date of determination, without duplication,
the sum of (a) outstanding borrowings under this Agreement, plus (b) the undrawn
face amount of issued and outstanding Facility LCs and all other LC Obligations,
in each case that are outstanding on such date (less any amounts deposited by
the Borrower to cash

33

--------------------------------------------------------------------------------




collateralize such LC Obligations), plus, (c) the aggregate outstanding
principal balance of all other interest-bearing Consolidated Indebtedness
including Capitalized Leases and Subordinated Debt, plus (d) Contingent
Obligations covering any of the indebtedness listed in clauses (a), (b) or (c)
of this definition (without duplication). With respect to Revolving Loans,
clause (a) of this definition shall be calculated based on the outstanding
Aggregate Revolving Credit Exposure as determined on the last Business Day of
the applicable fiscal quarter.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“U.S. Bank Fee Letter” means that certain fee letter dated as of the Restatement
Date between U.S. Bank and the Borrower with respect to fees payable in
connection with this Agreement.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Wholly Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests are at the time owned or controlled, directly
or indirectly, by such Person or one or more Wholly Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization of which 100% of the beneficial
ownership interests are at the time so owned or controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless the context requires otherwise, any
definition of or reference to any agreement, instrument, or other document
refers to such agreement, instrument, or other document as amended, restated,
supplemented, or otherwise modified from time to time (subject to any
restrictions herein on such modifications), and any definition of or reference
to any statute, rule, or regulation refers to such statute, rule, or regulation
as amended, supplemented, or otherwise modified and in effect from time to time,
including any successor thereto.

34

--------------------------------------------------------------------------------




ARTICLE II
THE CREDITS
2.1.    Commitment.
(a)    Revolving Credit.
(i)    As of the Restatement Date, the aggregate outstanding principal amount of
the “Revolving Loans” (under and as defined in the Existing Credit Agreement),
other than, for the avoidance of doubt, any “Swing Line Loans” (under and as
defined in the Existing Credit Agreement) is set forth on Schedule 2.1, (such
principal amounts, together with all unpaid accrued interest and fees thereon,
all unpaid accrued fees on any Existing Letters of Credit, and all other Swing
Line Loans and all accrued and unpaid interest and fees thereon, the
“Outstanding Revolving Loan Obligations”). The principal amounts of the
Outstanding Revolving Loan Obligations are held by the lenders party to the
Existing Credit Agreement as of the Restatement Date (the “Existing Lenders”) in
the amounts set forth on Schedule 2.1. Subject to the terms of this Agreement
and in reliance on the representations and warranties of the Borrower herein,
each of the parties hereto hereby agrees (A) that (other than any amounts repaid
on the Restatement Date) the Outstanding Revolving Loan Obligations shall be,
from and following the Restatement Date, continued and reconstituted as the
Revolving Loans (as defined below) and interest and fees, as applicable, under
this Agreement and (B) that concurrently therewith, the Existing Lenders (other
than any Existing Lenders being repaid in full on or before the Restatement
Date) have assigned the preexisting loans (other than any amounts repaid on the
Restatement Date) and commitments among themselves and to the Lenders and hereby
direct the Administrative Agent to re-allocate all such pre-existing loans and
commitments, such that, after giving effect to the transactions contemplated
hereby, the Loans and Commitments shall be allocated among the Lenders as set
forth in Schedule 1, and (C) that the Lenders shall make additional Advances in
respect of the Revolving Loans as set forth below.
(ii)    Subject to the terms and conditions hereof, each Lender agrees (A) that
all of the Outstanding Revolving Loan Obligations owed to such Lender, if any,
shall remain outstanding, (B) the principal amount of such Outstanding Revolving
Loan Obligations (including any “Swing Line Loans” (under and as defined in the
Existing Credit Agreement)) shall be deemed to be continuing Revolving Loans
(subject to the reallocations and adjustments required pursuant to clause (a)(i)
above), (C) all of the Outstanding Revolving Loan Obligations consisting of
interest and fees that are not paid on the Restatement Date, shall be continued
as interest and fees hereunder and shall be payable on the dates set forth
hereunder, and (D) to make available a revolving credit facility available as
loans (collectively with the principal amount of all Outstanding Revolving Loan
Obligations, each, a “Revolving Loan” and, collectively, the “Revolving Loans”)
to the Borrower on a revolving basis at any time and from time to time during
the

35

--------------------------------------------------------------------------------




period from the Restatement Date to the Facility Termination Date, during which
period the Borrower may borrow, repay and reborrow in accordance with the
provisions hereof, provided, that no Revolving Loan will be made in any amount
which, after giving effect thereto, would cause the Aggregate Revolving Credit
Exposure to exceed the Aggregate Revolving Commitment. Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow the Revolving Loans
at any time prior to the Facility Termination Date. The Revolving Commitments
hereunder shall expire on the Facility Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.17.
(b)    Term Loans.
(i)    As of the Restatement Date, the aggregate outstanding principal amount of
the “Term Loans” (under and as defined in the Existing Credit Agreement) is set
forth on Schedule 2.1 (together with all unpaid accrued interest and any unpaid
fees thereon, the “Outstanding Term Loan Obligations”). The principal amounts of
the Outstanding Term Loan Obligations are held by the Existing Lenders in the
amounts set forth on Schedule 2.1. Subject to the terms of this Agreement and in
reliance on the representations and warranties of the Borrower herein, each of
the parties hereto hereby agrees (A) that (other than any amounts repaid on the
Restatement Date) the Outstanding Term Loan Obligations shall be, from and
following the Restatement Date, continued and reconstituted as the Term Loans
(as defined below) and interest and fees, as applicable, under this Agreement
and (B) that concurrently therewith, the Existing Lenders (other than any
Existing Lenders that have been repaid in full on or before the Restatement
Date) have assigned and hereby direct the Administrative Agent to re-allocate
all such preexisting loans (other than any amounts repaid on the Restatement
Date) and commitments among themselves and to the Lenders, such that, after
giving effect to the transactions contemplated hereby, the Loans and Commitments
shall be allocated among the Lenders as set forth in Schedule 1, and (C) that
the Lenders shall make additional advances in respect of the Term Loans as set
forth below.
(ii)    Subject to the terms and conditions hereof, each Lender agrees (A) that
all of the Outstanding Term Loan Obligations owed to such Lender, if any, shall
remain outstanding, (B) the principal amount of such Outstanding Term Loan
Obligations shall be deemed to be continuing Term Loans (subject to the
reallocations and adjustments required pursuant to clause (b)(i) above), (C) all
of the Outstanding Term Loan Obligations consisting of interest and fees that
are not paid on the Restatement Date, shall be continued as interest and fees
hereunder and shall be payable on the dates set forth hereunder, and (D) to make
an additional Term Loan (collectively with the Outstanding Term Loan
Obligations, the “Term Loans”) on the Restatement Date to Borrower in an
incremental amount equal to the principal amount of its Term Loan Commitment
less the

36

--------------------------------------------------------------------------------




amount of its Outstanding Term Loan Obligations (if any) as set forth on
Schedule 2.1. The obligations of each Lender hereunder shall be several and not
joint.
(c)    Aggregate Commitment. If at any time the Dollar amount of the Aggregate
Revolving Credit Exposure exceeds the then current Aggregate Revolving
Commitment, the Borrower shall immediately make a payment on Revolving Loans,
Swing Line Loans, or Reimbursement Obligations sufficient to eliminate such
excess.
(d)    Term Loans. The Borrower shall make quarterly principal payments on the
last Business Day of each fiscal quarter, in the amount of $3,750,000 for the
fiscal quarter ending December 31, 2015, and on the last Business Day of each
fiscal quarter ending thereafter, each for application to the Term Loans on the
last Business Day of each fiscal quarter, with all remaining outstanding Term
Loans to be paid in full on the Facility Termination Date.
(e)    Prepayment Events and Excess Cash Flow.
(i)    If at any time a Prepayment Event occurs, the Borrower shall, within five
Business Days thereof, pay to the Administrative Agent for the ratable benefit
of the Lenders, the Net Cash Proceeds realized by such Prepayment Event, up to
the amount of the Obligations (including any Reimbursement Obligations and the
aggregate face amount of all outstanding Facility LCs). This Section 2.1(e)(i)
shall not be deemed to authorize any incurrence of Indebtedness, sale, transfer
or other transaction that would otherwise be prohibited by Article VI.
(ii)    Commencing with the fiscal year ending December 31, 2016, for any fiscal
year of the Borrower that the Total Cash Flow Leverage Ratio is greater than
2.50 to 1.00, calculated as of the last day of such fiscal year for such year,
within 120 days after the end of such fiscal year, the Borrower will pay to the
Administrative Agent for the benefit of the Lenders an amount equal to
(A) (i) 50% of Excess Cash Flow, if any, for such fiscal year, less (B) the
amount of all prepayments made by the Borrower pursuant to Section 2.5 that were
applied to the Term Loans during the period from the last Excess Cash Flow
payment date to the current Excess Cash Flow payment date (or in the case of the
first Excess Cash Flow payment date after the Restatement Date, the period from
the Restatement Date to the date of the first Excess Cash Flow payment).
(iii)    Any payments of the type specified in subsections (e)(i) and (ii) of
this Section 2.1 shall be applied or deposited (as appropriate) first, to the
Term Loans, and second, after the Term Loans have been paid in full, to any
outstanding Revolving Loans, and third, after the Term Loans have been paid in
full and all outstanding Revolving Loans have been paid in full, into the
Facility LC Collateral Account in an amount equal to the aggregate face amount
of all outstanding Facility LCs, provided that solely with respect to Prepayment
Events of the type described in clause (d) of the definition of Prepayment
Events, such payments shall be applied as follows: (x) where the Total Cash Flow
Leverage

37

--------------------------------------------------------------------------------




Ratio as of the last day of the most recently ended fiscal quarter for the four
consecutive fiscal quarters ending on such date is less than or equal to 3.00 to
1.00 (as determined on a pro forma basis after giving effect to the applicable
issuance of Equity Interests or Subordinated Indebtedness, 100% of such Net Cash
Proceeds shall be applied or deposited (as appropriate) to any outstanding
Revolving Loans and, after the Revolving Loans have been paid in full, retained
by the Borrower, and (y) where the Total Cash Flow Leverage Ratio as of the last
day of the most recently ended fiscal quarter for the four consecutive fiscal
quarters ending on such date is greater than 3.00 to 1.00, such Net Cash
Proceeds shall be applied first, to the Term Loans in an amount necessary to
reduce the Total Cash Flow Leverage Ratio to 3.00 to1.00, and second, to any
outstanding Revolving Loans and third, after the Revolving Loans have been paid
in full, retained by the Borrower. All such prepayments applied to the Term
Loans shall be applied pro rata to all remaining scheduled principal payments on
the applicable Term Loans. To the extent any portion of such prepayment under
subsections (e)(i) or (ii) of this Section 2.1 would be applied to outstanding
Eurocurrency Advances and no Default or Event of Default has occurred and is
continuing, such portion shall be deposited in the Holding Account and withdrawn
for application to such Eurocurrency Advances at the end of the then-current
Interest Periods applicable thereto (or earlier, upon and at any time after the
occurrence and continuance of a Default or an Event of Default).
(f)    Facility Termination Date. The Aggregate Outstanding Credit Exposure and
all other unpaid Obligations shall be paid in full by the Borrower (or, in the
case of LC Obligations in respect of Facility LCs with an expiry date after the
Facility Termination Date, cash collateralized in accordance with Section 2.17.1
and 2.17.11) on the Facility Termination Date.
2.2.    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of (a) Revolving Loans made from the several
Lenders ratably according to their Revolving Percentages or (b) Term Loans made
from the Lenders ratably according to their Term Loan Commitment. The Advances
may be Base Rate Advances or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.6, 2.7 and 2.8, or Swing
Line Loans selected by the Borrower in accordance with Section 2.21.
2.3.    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Revolving Percentage a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Revolving Commitment from the Restatement Date
to and including the Facility Termination Date, payable on the last day of each
fiscal quarter and on the Facility Termination Date. Swing Line Loans shall not
count as usage of the Aggregate Revolving Commitment for the purpose of
calculating the commitment fee due hereunder with respect to any Lender other
than the Swing Line Lender, except to the extent another Lender’s participation
in such Swing Line Loans has been funded by such Lender.

38

--------------------------------------------------------------------------------




2.4.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $500,000, or if more, in integral multiples of $50,000
above $500,000 and each Base Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $500,000, or if more, in integral
multiples of $50,000 above $500,000, provided, however, that any Base Rate
Advance in respect of a Revolving Loan may be in the amount of the then current
Aggregate Revolving Commitment.
2.5.    Reductions in Aggregate Revolving Commitment; Optional Principal
Payments. The Borrower may permanently reduce the Aggregate Revolving Commitment
in whole, or in part ratably among the Lenders in the minimum amount of
$500,000, upon at least three Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving
Commitment may not be reduced below the Aggregate Revolving Credit Exposure. All
accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder. The Borrower may from time to time pay, without penalty or premium,
all outstanding Base Rate Advances (other than Swing Line Loans), or, in a
minimum aggregate amount of $500,000, or if more, in integral multiples of
$100,000 above $500,000, any portion of the outstanding Base Rate Advances
(other than Swing Line Loans) upon same day notice to the Administrative Agent.
The Borrower may at any time pay, without penalty or premium, all outstanding
Swing Line Loans, or any portion of the outstanding Swing Line Loans, with
notice to the Administrative Agent and the Swing Line Lender by 11:00 a.m.
(Minneapolis time) on the date of repayment. The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $500,000 or if more, in integral
multiples of $100,000 above $500,000, any portion of the outstanding
Eurocurrency Advances upon three Business Days’ prior notice to the
Administrative Agent.
2.6.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice in the form of Exhibit
C-1 (a “Borrowing Notice”) not later than 12:00 p.m. (Minneapolis time) on the
Borrowing Date of each Base Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance,
(b)    the aggregate amount of such Advance,
(c)    the Type of Advance selected, and
(d)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto;

39

--------------------------------------------------------------------------------




Not later than 2:00 p.m. (Minneapolis time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower pursuant to the Borrowing Notice.
2.7.    Conversion and Continuation of Outstanding Advances. Base Rate Advances
(other than Swing Line Loans) shall continue as Base Rate Advances unless and
until such Base Rate Advances are converted into Eurocurrency Advances pursuant
to this Section or are repaid in accordance with Section 2.5. Each Eurocurrency
Advance denominated in Dollars shall continue as a Eurocurrency Advance until
the end of the then applicable Interest Period therefor, at which time such
Eurocurrency Advance shall be automatically converted into a Base Rate Advance
unless (x) such Eurocurrency Advance is or was repaid in accordance with Section
2.5 or (y) the Borrower has given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of Section
2.4, the Borrower may elect from time to time to convert all or any part of a
Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency Advance.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit C-2 (a “Conversion/Continuation Notice”) of each conversion of a Base
Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency Advance
to a Base Rate Advance, or continuation of a Eurocurrency Advance not later than
12:00 p.m. (Minneapolis time) at least three Business Days prior to the date of
the requested conversion or continuation, specifying:
(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the amount and Type of the Advance that is to be converted or continued,
and
(c)    the amount of such Advance that is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.
2.8.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.7, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.7, at a rate per annum equal to the Base Rate for
such day. Changes in the rate of interest on the portion of any Advance
maintained as a Base Rate Advance will take effect simultaneously with each
change in the Base Rate. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at the
Borrower’s option, at a rate per annum equal to either (i) the Base Rate for
such day, or (ii) the Daily Reset LIBOR Rate for such day plus the Applicable
Margin, or another rate if agreed to by the Borrower and the Swing Line Lender.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the

40

--------------------------------------------------------------------------------




interest rate reasonably determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under Sections
2.6 and 2.7 and otherwise in accordance with the terms hereof. No Interest
Period may end after the Facility Termination Date. Notwithstanding anything to
the contrary in this Agreement, without the prior written consent of the
Required Lenders, the Borrower shall not maintain more than six Eurocurrency
Advances at any time.
2.9.    Rates Applicable After Event of Default. Notwithstanding anything to the
contrary in Section 2.6, 2.7, or 2.8, during the continuance of a Default or
Event of Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurocurrency Advance. During the continuance of
an Event of Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of all of the Lenders),
declare that (i) each Eurocurrency Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Base Rate Advance shall bear
interest at a rate per annum equal to the Base Rate in effect from time to time
plus 2% per annum, and (iii) the LC Fee shall be increased by 2% per annum,
provided that, during the continuance of an Event of Default under Section 7.6
or 7.7, the interest rates set forth in clauses (i) and (ii) above and the
increase in the LC Fee set forth in clause (iii) above shall be applicable to
all Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender. After an Event of Default has been cured or
waived, the interest rate applicable to Advances and the LC Fee shall revert to
the rates applicable prior to the occurrence of an Event of Default.
2.10.    Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower (which written notice shall be delivered to
Borrower at least one Business Day prior to the due date of the applicable
payment) by 12:00 p.m. (Minneapolis time) on the date when due and shall (except
(i) with respect to payments of Swing Line Loans, (ii) in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders or (iii) as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with U.S. Bank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder. Each reference to the Administrative Agent in this
Section shall also be deemed to refer, and shall apply equally, to the

41

--------------------------------------------------------------------------------




LC Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.17.6.
2.11.    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    The entries in the accounts maintained pursuant to paragraphs (a) and (b)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Revolving Loans be evidenced by a
promissory note substantially in the form of Exhibit D, or that its Term Loan be
evidenced by a promissory note substantially in the form of Exhibit E in the
case of the Swing Line Lender, a promissory note substantially in the form
Exhibit F (each a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender such Notes payable to the order of such Lender.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (prior to any assignment pursuant to Section 12.3) be represented by one
or more Notes payable to the order of the payee named therein, except to the
extent that any such Lender subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in clauses
(b)(i) and (ii) above.
2.12.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may be an e-mail confirmation) of each telephonic notice authenticated by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the

42

--------------------------------------------------------------------------------




Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.
2.13.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance shall be payable in arrears on the first Business Day of
each month, commencing with the first such date after the Restatement Date, and
at maturity. Interest accrued on each Eurocurrency Advance shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accrued on Base Rate
Advances shall be calculated based on the actual number of days elapsed on the
basis of a 365/366-day year. Interest on Eurocurrency Advances and fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on an Advance
becomes due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day; provided that if the next succeeding Business
Day is in the next calendar month, such payment shall be made on the immediately
preceding Business Day.
2.14.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice
and repayment notice. Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Base Rate.
2.15.    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations, and the LC Issuer may book the Facility
LCs, at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and any Lender or the LC Issuer may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation, and the Loans, Facility LCs, participations in LC
Obligations and any Notes issued hereunder shall be deemed held by each Lender
or the LC Issuer, as the case may be, for the benefit of any such Lending
Installation. Each Lender and the LC Issuer may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which it will make Loans
or issue Facility LCs and for whose account Loan payments or payments with
respect to Facility LCs are to be made.
2.16.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent, prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the

43

--------------------------------------------------------------------------------




proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Administrative Agent for the account of the Lenders,
that it does not intend to make such payment, the Administrative Agent may
assume that such payment has been made. The Administrative Agent may, but shall
not be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Administrative Agent,
the recipient of such payment shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period from and including the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent recovers such amount at a rate per annum equal to
(x) in the case of payment by a Lender, the Federal Funds Effective Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.
2.17.    Facility LCs.
2.17.1.    Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue (or continue) standby and commercial
Letters of Credit denominated in Dollars (including without limitation any and
all Existing Facility LCs issued under the Existing Credit Agreement, each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Restatement Date and prior to the Facility Termination
Date upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate Dollar amount of the
outstanding LC Obligations shall not exceed $40,000,000 and (ii) the Aggregate
Revolving Credit Exposure shall not exceed the Aggregate Revolving Commitment;
and provided further that the LC Issuer shall not be required to issue any
Facility LC if (A) any binding order, judgment or decree of any Governmental
Authority or arbitrator by its terms purports to enjoin or restrain the LC
Issuer from issuing such Facility LC, or any legal requirement of general
application applicable to the LC Issuer or any request or directive (whether or
not having the force of law) from any governmental or public body authority with
jurisdiction over the LC Issuer prohibits, or requests that the LC Issuer
refrain from, the issuance of Letters of Credit or such Facility LC or imposes
upon the LC Issuer with respect to such Facility LC any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Date, or imposes upon the LC Issuer
any unreimbursed loss, cost, or expense that was not applicable on the
Restatement Date and that the LC Issuer in good faith deems material to it;
(B) the issuance of such Facility LC would violate any legal requirements or one
or more policies of the LC Issuer applicable to Letters of Credit; (C) such
Facility LC is to be denominated in a currency other than Dollars, (D) such
Facility LC contains any provision for automatic reinstatement of the stated
amount after any drawing thereunder, or (E) a default of any Lender’s
reimbursement obligations under Section 2.17.5 exists or any Lender at such time
is a Defaulting Lender, unless arrangements satisfactory to the LC Issuer have
been entered into to eliminate the LC Issuer’s risk with respect to the
participation in Facility LCs of such Defaulting

44

--------------------------------------------------------------------------------




Lender or Lenders, which may include requiring the Borrower to post cash
collateral with the LC Issuer in an amount equal to each Defaulting Lender’s pro
rata share (based on such Lender’s Revolving Percentage) of all LC Obligations.
No Facility LC shall have an expiry date later than the earlier of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance; provided, however, that the expiry date of a Facility LC may be up to
one year later than the fifth Business Day prior to the Facility Termination
Date if the Borrower has posted on or before the fifth Business Day prior to the
Facility Termination Date cash collateral in the Facility LC Collateral Account
on terms satisfactory to the LC Issuer in an amount equal to 105% of the LC
Obligations with respect to such Facility LC. The Borrower, the Lenders and the
LC Issuer each hereby agree and acknowledge that all “Facility LCs” (as defined
in the Existing Credit Agreement) issued under the Existing Credit Agreement and
outstanding on the Restatement Date shall be deemed to be Facility LCs issued
under, and subject to the terms and conditions of this Agreement.
2.17.2.    Participations. Upon the issuance or Modification by the LC Issuer of
a Facility LC in accordance with this Section, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its
Revolving Percentage.
2.17.3.    Notice. Subject to Section 2.17.1, the Borrower shall give the
Administrative Agent notice prior to 12:00 p.m. (Minneapolis time) at least
three Business Days prior to the proposed date of issuance or Modification of
each Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). The LC Issuer shall have no independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that the LC Issuer shall not issue a Facility LC if, on or before the proposed
date of issuance, the LC Issuer has received notice from the Administrative
Agent or the Required Lenders that any such condition has not been satisfied or
waived. In the event of any conflict between the terms of this Agreement and the
terms of any Facility LC Application, the terms of this Agreement shall control.

45

--------------------------------------------------------------------------------




2.17.4.    LC Fees.
(a)    The Borrower shall pay to the LC Issuer with respect to each Facility LC,
a nonrefundable fronting fee in an amount equal to 0.070% per annum of the face
amount of each such Facility LC (the “LC Fronting Fees”), and such LC Fronting
Fees shall be due and payable on the date of the issuance (or renewal, if
applicable) of each Facility LC.
(b)    The Borrower shall pay to the Administrative Agent, for the account of
the Lenders ratably in accordance with their respective Revolving Percentage,
with respect to each Facility LC, a letter of credit fee at a per annum rate
equal to the Applicable Margin for Eurocurrency Loans in effect from time to
time on the original face amount of the Facility LC for the period from the date
of issuance to the scheduled expiration date of such Facility LC, such fee to be
payable in arrears on the last day of each fiscal quarter (the “LC Fee”). The
Borrower shall also pay to the LC Issuer for its own account on demand all
amendment, drawing and other fees regularly charged by the LC Issuer to its
letter of credit customers and all out-of-pocket expenses reasonably incurred by
the LC Issuer in connection with the issuance, Modification, administration or
payment of any Facility LC.
2.17.5.    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment are in conformity in all material respects with such Facility LC.
The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to Letters of Credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable, without regard to any Event of
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Lender’s Revolving Percentage of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.17.6 below and there are not
funds available in the Facility LC Collateral Account to cover the same, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 12:00 p.m. (Minneapolis time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Base Rate Advances.

46

--------------------------------------------------------------------------------




2.17.6.    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts required to be paid by the LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (ii) the LC Issuer’s failure to pay under
any Facility LC issued by it after the presentation to it of a request complying
with the terms and conditions of such Facility LC. All such amounts paid by the
LC Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Base Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Base Rate Advances for such day if such day falls after such LC Payment Date.
The LC Issuer will pay to each Lender ratably in accordance with its Revolving
Percentage all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to Section
2.17.5. Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Borrowing Notice in compliance with Section 2.6
and the satisfaction of the applicable conditions precedent set forth in Article
IV), the Borrower may request an Advance hereunder for the purpose of satisfying
any Reimbursement Obligation.
2.17.7.    Obligations Absolute. The Borrower’s obligations under this Section
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Borrower further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC except to the extent determined
in a final non-appealable judgment by a court of competent jurisdiction to be
attributable to the gross negligence or willful misconduct of the LC Issuer. The
Borrower agrees that any action taken or omitted by the LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without

47

--------------------------------------------------------------------------------




gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put the LC Issuer or any Lender under any liability to the Borrower.
Nothing in this Section is intended to limit the right of the Borrower to make a
claim against the LC Issuer for damages as contemplated by the proviso to the
first sentence of Section 2.17.6.
2.17.8.    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or electronic mail message, statement, order
or other document it reasonably believes to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer. The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it first receives such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it is
first indemnified to its reasonable satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section, the LC Issuer shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and any future
holders of a participation in any Facility LC.
2.17.9.    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses that such Lender,
the LC Issuer or the Administrative Agent may incur (or that may be claimed
against such Lender, the LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses that the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein shall affect any rights the Borrower may have against any
defaulting Lender) or (ii) by reason of or on account of the LC Issuer issuing
any Facility LC that specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request complying with the terms and conditions of

48

--------------------------------------------------------------------------------




such Facility LC. Nothing in this Section is intended to limit the obligations
of the Borrower under any other provision of this Agreement.
2.17.10.    Lenders’ Indemnification. Each Lender shall, in accordance with its
Revolving Percentage, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request complying with the terms and conditions of the
Facility LC) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.
2.17.11.    Facility LC Collateral Account. Following the occurrence of any of
the events described in Sections 2.17.1, 2.20 or 8.1 with respect to a
requirement of a Person to post cash collateral, the Borrower will, upon the
request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) in the name of such
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders in which such Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds that are from time to time on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding 30 days.
Nothing in this Section shall either obligate the Administrative Agent to
require the Borrower to deposit any funds in the Facility LC Collateral Account
or limit the right of the Administrative Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by Section
8.1.
2.17.12.    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
2.18.    Replacement of Lender. If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender, if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into,
Eurocurrency Advances is suspended pursuant to Section 3.2(b) or 3.3, or if any
Lender declines to approve an amendment or waiver approved by the Required
Lenders but that otherwise requires unanimous consent of the Lenders, or if any
Lender becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect, upon such default or declination or if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this

49

--------------------------------------------------------------------------------




Agreement; provided, that the Borrower shall have elected to replace such Lender
within 90 days of the date of the occurrence of the event or circumstance that
gives rise to the right of the Borrower to elect to replace such Lender;
provided further, that no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity that is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances and other Obligations
due to the Affected Lender pursuant to an assignment substantially in the form
of Exhibit B, to become a Lender for all purposes under this Agreement, to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment that would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.
2.19.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document that
conflicts or is inconsistent with this Section, even if such provision declares
that it controls. As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation that constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall the Borrower or any other Person be obligated to pay, or any
Lender have any right or privilege to reserve, receive or retain, (x) any
interest in excess of the maximum amount of nonusurious interest permitted under
the applicable laws (if any) of the United States or of any applicable state, or
(y) total interest in excess of the amount such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest that would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate, at which time the provisions of the immediately
preceding sentence shall again automatically operate to limit the interest
accrual rate. The daily interest rates to be used in calculating interest at the
Highest Lawful Rate shall be determined by dividing the applicable Highest
Lawful Rate per annum by the number of days in the calendar year for which

50

--------------------------------------------------------------------------------




such calculation is being made. None of the terms and provisions of this
Agreement or any other Loan Document that directly or indirectly relate to
interest shall ever be construed without reference to this Section, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate. If the term of
any Obligation is shortened by reason of acceleration of maturity as a result of
any Event of Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason any Lender at any
time, including but not limited to the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the Highest
Lawful Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event, and, if such excess interest has been paid to such Lender, it shall be
credited pro tanto against the then-outstanding principal balance of the
Borrower’s obligations to such Lender, effective as of the date or dates when
the event occurs that causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.
2.20.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3;
(b)    the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.3 other than any amendment that would
increase the amount of the Commitment of such Defaulting Lender), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
(c)    if any Swing Line Loans are outstanding or LC Obligations exist at the
time a Lender becomes a Defaulting Lender then:
(i)    All or any part of any Defaulting Lender’s unfunded participations in and
commitments with respect to such Swing Line Loans or LC Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure plus such Defaulting Lender’s Revolving Loans
and participations in and commitments with respect to Revolving Loans, Swing
Line Loans and Facility LCs does not exceed the total of all non-Defaulting
Lender’s Revolving Commitments and (y) the conditions set forth in Article IV
are satisfied at such time; provided, that the LC Fees payable to the Lenders
shall be determined taking into account of such reallocation.

51

--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, (x) first, prepay a portion of such
outstanding Swing Line Loans in an amount equal to such Defaulting Lender’s
Swing Line Exposure and (y) second, cash collateralize such Defaulting Lender’s
Revolving Percentage of the LC Obligations in accordance with the procedures set
forth in Section 8.1 for so long as such Facility LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (ii) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.17.4 with respect to such Defaulting Lender’s Facility LC Exposure during the
period such Defaulting Lender’s Facility LC Exposure is cash collateralized by
the Borrower; and
(iv)    if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (iii) above, then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all letter of
credit fees payable under Section 2.17.4 with respect to such Defaulting
Lender’s Facility LC Exposure shall be payable to the LC Issuer until such
Facility LC Exposure is cash collateralized;
(d)    so long as any Lender is a Defaulting Lender, the LC Issuer shall not be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by cash collateral provided by the
Defaulting Lender or the Borrower in accordance with Section 2.20(c); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.18) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as are determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the LC Issuer or Swing Line Lender hereunder,
(iii) third, to the funding of any Revolving Loan or the funding or cash
collateralization of any participating interest in any Swing Line Loan or
Facility LC in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s

52

--------------------------------------------------------------------------------




breach of its obligations under this Agreement, (vi) sixth, if so determined by
the Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Outstanding Credit Exposure of such Lenders to the
Aggregate Outstanding Exposure equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Facility LCs or Swing Line Loans and (vii) seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of draws under Facility LCs with respect to
which the LC Issuer has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Lenders that are not Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans, or Reimbursement Obligations owed to,
any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, the LC Issuer and the
Swing Line Lender each agree that a Defaulting Lender has adequately remedied
all matters that caused it to be a Defaulting Lender, then the Swing Line
Exposure and Facility LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent determines necessary for such Lender to hold the Revolving Loans in
accordance with its Revolving Percentage. For purposes of this Section,
(x) “Swing Line Exposure” means, with respect to any Defaulting Lender at any
time, such Defaulting Lender’s Revolving Percentage of the aggregate principal
amount of all Swing Line Loans outstanding at such time and (y) “Facility LC
Exposure” means with respect to any Defaulting Lender at any time, such
Defaulting Lender’s Revolving Percentage of the LC Obligations at such time.
Nothing in the foregoing shall be deemed to constitute a waiver by the Borrower
of any of its rights or remedies (whether in equity or law) against any Lender
that fails to fund any of its Loans hereunder at the time or in the amount
required to be funded under the terms of this Agreement.
2.21.    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the Restatement Date, the satisfaction of the conditions precedent set forth in
Section 4.1, from and including the Restatement Date and prior to the Facility
Termination Date, the Swing Line Lender may, at its option and in its sole
discretion, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Revolving Credit Exposure shall not at any time exceed the Aggregate
Revolving Commitment, and provided further that at no time shall the sum of
(i) the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.1, plus (iii) the Swing Line

53

--------------------------------------------------------------------------------




Lender’s Revolving Percentage of the LC Obligations, exceed the Swing Line
Lender’s Revolving Commitment at such time. Subject to the terms of this
Agreement (including without limitation the discretion of the Swing Line
Lender), the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date. The Borrower, the Lenders and the
Swing Line Lender each hereby agree and acknowledge that the Existing Swing Line
Loans shall be deemed to be Swing Line Loans made under, and subject to the
terms and conditions of this Agreement.
(b)    Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than noon (Minneapolis time) on the Borrowing Date of each Swing Line
Loan specifying (i) the applicable Borrowing Date (which shall be a Business
Day) and (ii) the aggregate amount of the requested Swing Line Loan, which shall
not be less than $100,000 unless such Swing Line Loan is made in connection with
the Borrower’s overnight sweep account with the Administrative Agent.
(c)    Making of Swing Line Loans; Participations. Not later than 2:00 p.m.
(Minneapolis time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make such funds available to the Borrower on
the Borrowing Date at such address. Each time the Swing Line Lender makes a
Swing Line Loan pursuant to this Section, the Swing Line Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its Revolving Percentage.
(d)    Repayment of Swing Line Loans. The Borrower shall pay each Swing Line
Loan in full on the date selected by the Administrative Agent. In addition, the
Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.21(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Revolving Percentage of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon) for the purpose of repaying
such Swing Line Loan. Not later than noon (Minneapolis time) on the date of any
notice received pursuant to this Section, each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section shall initially be Base Rate Loans and thereafter may
be continued as Base Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.7 and subject to the other conditions and
limitations set forth in this Article II. Unless a Lender notifies the Swing
Line Lender, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Section 4.1 or 4.2 has not been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this

54

--------------------------------------------------------------------------------




Section to repay Swing Line Loans or to fund the participation acquired pursuant
to Section 2.21(c) shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against the Borrower, the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of a Default or
Event of Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstances, happening or event
whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section, interest shall accrue
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received,
and the Administrative Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Administrative Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied. On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.
ARTICLE III
YIELD PROTECTION; TAXES
3.1.    Yield Protection. If, on or after the Restatement Date, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), any change in
the interpretation, promulgation, implementation or administration thereof,
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, adopted or issued and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented, by any governmental or quasi-governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency related to such new adoption, interpretation or decision (a “Regulatory
Change”):
(a)    subjects any Lender or applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans, Facility LCs or participations therein,
(b)    imposes, increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or applicable Lending
Installation or the LC

55

--------------------------------------------------------------------------------




Issuer (other than reserves and assessments taken into account in determining
the interest rate applicable to Eurocurrency Advances), or
(c)    imposes any other condition the result of which is to increase the cost
to any Lender or applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, reduces any amount receivable by any Lender or applicable Lending
Installation or the LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or requires any Lender or applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, in
connection with such Eurocurrency Loans or Commitment, Facility LCs or
participations therein, then, within 15 days of demand by such Lender or the LC
Issuer, as the case may be, the Borrower shall pay such Lender or the LC Issuer,
as the case may be, such additional amounts as will compensate such Lender or
the LC Issuer, as the case may be, for such increased cost or reduction in
amount received. Failure or delay on the part of any such Person to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Person’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Person pursuant to this Section 3.1 for any
increased costs or reductions suffered more than 270 days prior to the date that
such Person notifies the Borrower of the Regulatory Change giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor; provided further, that if the Regulatory Change giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
3.2.    Changes in Capital Adequacy Regulations.
(a)    If any Lender or the LC Issuer reasonably determines the amount of
capital or liquidity required or expected to be maintained by such Lender or the
LC Issuer, any Lending Installation of such Lender or the LC Issuer or any
corporation controlling such Lender or the LC Issuer is increased as a result of
a Change, then, within 15 days of demand by such Lender or the LC Issuer, the
Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital that such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the Restatement Date in
the Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-

56

--------------------------------------------------------------------------------




governmental rule, regulation, policy, guideline, interpretation or directive
(whether or not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof after the Restatement Date that affects
the amount of capital required or expected to be maintained by any Lender, the
LC Issuer, any Lending Installation or any corporation controlling any Lender or
the LC Issuer. Notwithstanding the foregoing, for purposes of this Agreement,
all requests, rules, guidelines or directives in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act shall be deemed to be a Change
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a Change regardless of the date
adopted, issued, promulgated or implemented. “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the Restatement Date, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States, including transition rules, and any amendments to such regulations
adopted prior to the Restatement Date.
(b)    If any Lender determines that any Change has made it unlawful for such
Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Advances, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue, or to convert any Advances to, Eurocurrency Advances shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Advances of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Advances of such
Lender to Base Rate Advances (the interest rate on which Base Rate Advances of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Advances to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Advances and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency

57

--------------------------------------------------------------------------------




Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
(c)    Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or the LC Issuer
pursuant to this Section 3.2 for any shortfall suffered more than 270 days prior
to the date that such Lender or the LC Issuer notifies the Borrower of the
Change giving rise to such shortfall and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor; provided further, that if the Change
giving rise to such shortfall is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
3.3.    Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders reasonably determine that deposits
of a type and maturity appropriate to match fund Eurocurrency Advances are not
available to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, reasonably determines that the interest rate
applicable to Eurocurrency Advances is not ascertainable or does not adequately
and fairly reflect the cost of making or maintaining Eurocurrency Advances, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to Base
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.
3.4.    Funding Indemnification. If any payment of a Eurocurrency Advance occurs
on a date that is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made on the date specified by the Borrower for any reason other than default
by the Lenders, the Borrower will indemnify each Lender for such Lender’s
reasonable costs, expenses and Interest Differential (as reasonably determined
by such Lender) incurred as a result of such prepayment. “Interest Differential”
means the greater of zero and the financial loss incurred by the Lender
resulting from prepayment, calculated as the difference between the amount of
interest such Lender would have earned (from the investments in money markets as
of the Borrowing Date of such Advance) had prepayment not occurred and the
interest such Lender will actually earn (from like investments in money markets
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, Borrower agrees
that Interest Differential shall not be discounted to its present value.
3.5.    Taxes.
(a)    All payments by the Borrower to or for the account of any Lender, the LC
Issuer or the Administrative Agent hereunder or under any Note or Facility LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower is required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) such

58

--------------------------------------------------------------------------------




Lender, the LC Issuer or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) the Borrower shall make such deductions, (c) the Borrower shall pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) the Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within 30 days after such payment
is made.
(b)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).
(c)    The Borrower hereby agrees to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section) paid by the Administrative Agent, the LC Issuer or such Lender as
a result of its Commitment or any Loans made by it hereunder or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within 30 days after the
Administrative Agent, the LC Issuer or such Lender makes demand therefor
pursuant to Section 3.6.
(d)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten Business Days after the Restatement Date (or within ten
Business Days of any Person becoming a Lender pursuant to Section 12.3),
(i) deliver to the Administrative Agent (and upon request, the Borrower) two
duly completed copies of United States Internal Revenue Service Form W-8BEN, or
W-8BEN-E, as applicable, or W-8ECI, certifying in either case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required that renders all such forms inapplicable or that would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such

59

--------------------------------------------------------------------------------




Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.
(e)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (d) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section with respect to Taxes imposed by the United States; provided that,
should a Non-U.S. Lender that is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (d), above, the Borrower shall take such
steps as such Non-U.S. Lender reasonably requests to assist such Non-U.S. Lender
to recover such Taxes.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
(g)    If the U.S. Internal Revenue Service or any other Governmental Authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered its
exemption from withholding ineffective or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection (vii), together with all costs and expenses related thereto
(including attorneys’ fees and time charges of attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent). The
obligations of the Lenders under this Section shall survive the payment of the
Obligations and termination of this Agreement.
(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (i) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller of such Lender, and (ii) other documentation reasonably requested by
the Borrower and the Administrative Agent

60

--------------------------------------------------------------------------------




sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.
3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The making of the initial Loans under this
Agreement, and if applicable the issuance of the initial Facility LCs under this
Agreement, shall be subject to the prior or simultaneous fulfillment of the
following conditions:
4.1.1.    Documents. The Administrative Agent shall have received the following
in sufficient counterparts (except for the Notes) for each Lender:
(a)    This Agreement, duly executed by the Borrower.
(b)    Notes drawn to the order of each Lender that has requested a Note,
executed by an Authorized Officer and dated the Restatement Date.
(c)    The Sixth Amended and Restated Guaranty, duly executed by the Guarantors.
(d)    The Collateral Documents (other than any Control Agreements), including
without limitation the Security Agreement and a collateral assignment of
intellectual property from the Borrower and each Domestic Subsidiary that owns
federally registered intellectual property with respect to which a collateral
assignment has not previously been delivered, duly executed by the Borrower and
each Domestic Subsidiary, together with:

61

--------------------------------------------------------------------------------




(i)    completed UCC, tax lien, and judgment searches for the Borrower and such
Domestic Subsidiaries satisfactory to the Administrative Agent; and
(ii)    copies of the original certificates with respect to any Equity Interests
specifically pledged under the Security Agreement and not previously delivered
together with stock powers in the form prescribed by the Administrative Agent
and duly executed in blank with the originals to be sent by overnight mail to
the Administrative Agent or its designee immediately after the Restatement Date.
(e)    The Reaffirmation of Advisory Fee Subordination Agreement, duly executed
by the Advisor.
(f)    A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower and each Domestic Subsidiary dated as of
the Restatement Date and certifying as to the following:
(i)    A true and accurate copy of the resolutions or unanimous written consent
of the Borrower or such Subsidiary, as applicable, authorizing the execution,
delivery, and performance of the Loan Documents to which it is a party;
(ii)    The incumbency, names, titles, and signatures of the officers of such
Person authorized to execute the Loan Documents to which such Person is a party
and, as to the Borrower, to request Loans and the issuance of Facility LCs;
(iii)    A true and accurate copy of the articles of incorporation, certificate
of formation, certificate of partnership or other equivalent documents of such
Person with all amendments thereto, certified by the appropriate governmental
official of the jurisdiction of its organization as date reasonably acceptable
to the Administrative Agent, or with respect to such documents previously
delivered to the Administrative Agent in connection with the Existing Credit
Agreement or in connection with a Permitted Acquisition consummated after the
2014 Closing Date, if applicable, a certification that such previously delivered
documents are in full force and effect and have not been amended, supplemented,
modified or revoked in any way; and
(iv)    A true and accurate copy of the bylaws, operating agreement or
partnership agreement of such Person, or with respect to such documents
previously delivered to the Administrative Agent in connection with the Existing
Credit Agreement or in connection with a Permitted Acquisition consummated after
the 2014 Closing Date, if applicable, a certification that such previously
delivered documents are in

62

--------------------------------------------------------------------------------




full force and effect and have not been amended, supplemented, modified or
revoked in any way.
(g)    Certificates of current status or good standing for the Borrower and each
Domestic Subsidiary in its respective jurisdiction of organization and a
certificate of good standing or qualification in each state in which each such
Person is qualified to carry on its business as presently conducted, in each
case as of a date reasonably acceptable to the Administrative Agent.
(h)    Evidence satisfactory to the Administrative Agent that all other
Indebtedness of the Borrower and the Subsidiaries (other than Indebtedness
permitted to remain outstanding after the Restatement Date) has been repaid or
will be repaid with the proceeds of the Loans funded on the Restatement Date.
(i)    A certificate dated the Restatement Date of an Authorized Officer
certifying as to the matters set forth in Section 4.2(a) and (b).
(j)    Insurance certificates, policy endorsements and declaration pages, each
in form and substance acceptable to the Administrative Agent and listing the
Administrative Agent as an additional insured with respect to liability
insurance and a lenders loss payee with respect to hazard insurance, in each
case indicating that the Borrower and its Subsidiaries are insured by insurance
of the types set forth in Section 6.7.
(k)    Copies of projections of the Borrower, giving pro forma effect to the
transactions contemplated under this Agreement, demonstrating, to the
Administrative Agent’s reasonable satisfaction, the solvency of the Borrower and
each of its subsidiaries in compliance with this Agreement.
(l)    Copies of any environmental surveys or reports held or possessed by the
Borrower or any of the Subsidiaries relating to the real property owned or
leased by the Borrower, and not previously delivered to the Administrative Agent
in connection with the Existing Credit Agreement, in each case, as deemed
reasonably necessary or prudent by the Administrative Agent in scope and results
reasonably acceptable to the Administrative Agent.
(m)    An executed initial Borrowing Notice from the Borrower and sources and
uses of funds (the “Restatement Date Funds Flow”) with respect to all Loans and
disbursements requested on the Restatement Date.
(n)    Evidence satisfactory to the lender of expiration of all applicable
waiting periods without any action being taken by any authority that could
restrain, prevent or impose any Material Adverse Effect on the Borrower and its
Subsidiaries, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could have such effect.

63

--------------------------------------------------------------------------------




4.1.2.    Opinions. The Borrower shall have requested its counsel to prepare
written opinions, addressed to the Lenders and dated the Restatement Date, in
form and substance reasonably acceptable to the Administrative Agent with
respect to the Borrower and the Subsidiaries, and such opinions shall have been
delivered to the Administrative Agent in sufficient counterparts for each
Lender.
4.1.3.    Compliance. The Borrower shall have performed and complied with all
agreements, terms and conditions in this Agreement required to be performed or
complied with by the Borrower prior to or simultaneously with the closing of the
transactions contemplated hereby.
4.1.4.    Other Matters. All corporate and legal proceedings relating to the
Borrower and its Subsidiaries and all instruments and agreements in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in scope, form and substance to the Administrative Agent, the
Lenders and the Administrative Agent’s special counsel, and the Administrative
Agent shall have received all information and copies of all documents, including
records of corporate proceedings, that any Lender or such special counsel has
reasonably requested in connection therewith, such documents where appropriate
to be certified by proper corporate or governmental authorities.
4.1.5.    Fees and Expenses. The Administrative Agent shall have received
executed a copy of the U.S. Bank Fee Letter and shall have received for itself
and for the account of the Lenders all Existing Interest and Fees and any other
reasonably documented fees and other amounts due and payable by the Borrower on
or prior to the Restatement Date, including pursuant to the U.S. Bank Fee Letter
or under the Existing Credit Agreement and the reasonable fees and expenses of
counsel to the Administrative Agent payable pursuant to Section 9.6.
4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.21(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:
(a)    There exists no Default or Event of Default.
(b)    The representations and warranties in Article V are true and correct as
of such Borrowing Date except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date.
Each Borrowing Notice, Swing Line Borrowing Notice and request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions in Sections
4.2(a) and (b) have been satisfied.

64

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization
and, except as could not reasonably be expected to have a Material Adverse
Effect, has all requisite authority to conduct its business in each jurisdiction
in which it conducts its business.
5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries,
(ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws or operating or other management agreement,
as the case may be or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder (other than to the extent that such conflict or
default could not reasonably be expected to have a Material Adverse Effect), or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization or validation of, filing, recording or registration with,
exemption by or other action in respect of any governmental or public body or
authority, or any subdivision thereof, that has not been obtained by the
Borrower or any of its Subsidiaries is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
5.4.    Financial Statements. The December 31, 2012, December 31, 2013 and
December 31, 2014 consolidated audited financial statements and the March 31,
2015 and June 30, 2015 quarterly unaudited financial statements of the Borrower
and its Subsidiaries heretofore

65

--------------------------------------------------------------------------------




delivered to the Lenders were prepared in accordance with GAAP in effect on the
date such statements were prepared and fairly present in all material respects
the consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations for
the periods then ended. The financial projections delivered pursuant to Section
4.1.1(k) were prepared in good faith and are based on reasonable assumptions as
to the Borrower and its Subsidiaries after giving effect to the consummation of
this Agreement and the transactions contemplated herein. The consolidated pro
forma balance sheet of the Borrower and its Subsidiaries as at the Restatement
Date, adjusted to give effect to the transactions contemplated by the Loan
Documents and the financings contemplated hereby as if such transactions had
occurred on such date , is consistent in all material respects with such
projections.
5.5.    Material Adverse Change. Since December 31, 2013, there has been no
change in the business, Property, financial condition or results of operations
of the Borrower and its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.
5.6.    Taxes. Each of the Borrower and its Subsidiaries (with respect to each
Subsidiary before the date it became a Subsidiary, to the knowledge of the
Borrower and its Subsidiaries) has filed all United States federal tax returns
and all other material tax returns that are required to be filed and has paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries, except such taxes, if any, as are being
contested in good faith, as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists. No tax liens have been
filed and no claims are being asserted with respect to any such taxes. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate. Neither the
Borrower nor any Subsidiary has participated in any transaction that relates to
a year of the taxpayer (which is still open under the applicable statute of
limitations) that is a “reportable transaction” within the meaning of Treasury
Regulation § 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries (with respect to each Subsidiary before the
date it became a Subsidiary, to the knowledge of the Borrower and its
Subsidiaries) that could reasonably be expected to have a Material Adverse
Effect or that seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding that could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the Restatement Date (after giving effect to any
Acquisition consummated on the Restatement Date), setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership

66

--------------------------------------------------------------------------------




interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.
5.9.    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents, including without limitation the financial statements delivered
pursuant to Section 5.4, contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements therein
not misleading in light of the circumstances when made.
5.11.    Regulation U. “Margin Stock” (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
that are subject to any limitation on sale, pledge or other restriction
hereunder. Neither the Borrower nor any Subsidiary is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of carrying “Margin Stock” (as defined in Regulation U). Neither the
Borrower nor any Subsidiary has used or will use any of the proceeds of the
Advances to purchase or carry any “Margin Stock” (as defined in Regulation U).
5.12.    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate,
limited liability company or partnership restriction that could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions in any agreement to which it is a party
(including any agreement or instrument evidencing or governing indebtedness),
which default could reasonably be expected to have a Material Adverse Effect.
5.13.    Compliance With Laws. The Borrower and its Subsidiaries (with respect
to each Subsidiary before the date it became a Subsidiary, to the knowledge of
the Borrower and its Subsidiaries) have complied in all material respects with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property. The Borrower, the Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees is a Sanctioned Person. No Loan or Letter of Credit, use of the
proceeds of any Loan or Letter of Credit or other transactions contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions. The Borrower
and the Subsidiaries have all permits, licenses and approvals required by such
laws, copies of which have been provided to the Administrative Agent. The
Borrower and the Subsidiaries are in compliance in all material respects with
the PATRIOT Act. Neither the making of any Loan nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act,

67

--------------------------------------------------------------------------------




as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.
5.14.    Ownership of Properties; Perfection of Liens. Except as set forth on
Schedule 5.14, on the Restatement Date, the Borrower and its Subsidiaries will
have good, and in the case of real property, marketable title, free and clear of
all Liens other than those permitted by Section 6.22, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries. The Obligations are secured by valid, perfected, first-priority
Liens (subject to Liens permitted pursuant to Section 6.22) in favor of the
Administrative Agent for the benefit of the Lenders, covering and encumbering
all Collateral granted or purported to be granted by the Collateral Documents,
to the extent perfection has occurred by the filing of a UCC financing statement
or by continued possession or control (other than with respect to Liens on
Collateral represented by a certificate of title). Neither the Borrower nor any
Subsidiary has subordinated any of its rights under any Obligation owing to it
to the rights of another Person.
5.15.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in § 3(3) of ERISA) that is subject to Title I
of ERISA or any plan (within the meaning of § 4975 of the Code), and neither the
execution of this Agreement nor the making of Credit Extensions hereunder gives
rise to a Prohibited Transaction.
5.16.    Environmental Matters. The ongoing operations of the Borrower and each
of its Subsidiaries (with respect to each Subsidiary before the date it became a
Subsidiary, to the knowledge of the Borrower and its Subsidiaries) comply in all
respects with all Environmental Laws, except such non-compliance as could not
(if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each of the Borrower and its Subsidiaries has obtained, and maintained in good
standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for its ordinary
course operations, and for its reasonably anticipated future operations, and
each of the Borrower and its Subsidiaries is in compliance with all terms and
conditions thereof, except where the failure to so comply could not reasonably
be expected to result in material liability to any such Person and could not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. Except as set forth on Schedule 5.16, none of the
Borrower and its Subsidiaries or any of their properties or operations is
subject to, or reasonably anticipates the issuance of, any written order from or
agreement with any Federal, state or local Governmental Authority, nor subject
to any judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, arising from operations prior to the Restatement Date, or
relating to any waste disposal, of any of the Borrower and its Subsidiaries that
would reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect. Except as set forth on Schedule 5.16, neither the
Borrower nor any of its Subsidiaries has any underground storage tanks that are
not properly registered or permitted

68

--------------------------------------------------------------------------------




under applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances.
5.17.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
5.18.    Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
consistent with sound business practice and as are customarily carried by
companies engaged in similar business and owning similar properties in
localities where the Borrower and its Subsidiaries operate.
5.19.    Real Property. Schedule 5.19 sets forth a complete and accurate list,
as of the Restatement Date, of (i) the address of all real property leased by
the Borrower or any Subsidiary and (ii) the address and a legal description of
any real property owned by the Borrower or any Subsidiary.
5.20.    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
Restatement Date, immediately following the making of each Credit Extension, if
any, made on the Restatement Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that would be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Restatement Date.
(b)    The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
5.21.    Intellectual Property. The Borrower and each Subsidiary owns and
possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade

69

--------------------------------------------------------------------------------




names, trade name rights, service marks, service mark rights and copyrights that
are necessary for the conduct of such Person’s businesses, without any
infringement upon rights of others that could reasonably be expected to have a
Material Adverse Effect.
5.22.    Labor Matters. Except as set forth on Schedule 5.22, neither the
Borrower nor any Subsidiary is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving the Borrower or any Subsidiary that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Borrower and the Subsidiaries are
in material compliance with the Fair Labor Standards Act and any other
applicable laws, rules or regulations dealing with such matters.
5.23.    No Default. No Event of Default exists or would result from the
incurrence by the Borrower or any Subsidiary of any Indebtedness hereunder or
under any other Loan Document.
5.24.    Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is a party to or otherwise bound by any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter, corporate, limited liability company or partnership restriction action
which could reasonably be expected to have a Material Adverse Effect.
5.25.    Patriot Act. The Borrower and each Subsidiary (with respect to each
Subsidiary before the date it became a Subsidiary, to the knowledge of the
Borrower and its Subsidiaries) are in compliance, in all material respects, with
the Patriot Act. No part of the proceeds of the Advances will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party or candidate for political
office, or anyone else acting in an official capacity, to obtain, retain or
direct business or obtain any improper advantage in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
5.26.    Foreign Assets Control Regulations and Anti-Money Laundering. Neither
the Borrower nor any of its Subsidiaries (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or any Anti-Terrorism Laws, (ii) to the knowledge of
any Authorized Officer engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise, to the knowledge of an
Authorized Officer, associated with any such person in any manner violating
Section 2, or (iii) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

70

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders otherwise consent
in writing:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent and the Lenders:
(a)    Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by Borrower’s current independent public accountants
or other independent certified public accountants of national reputation and
standing reasonably acceptable to the Lenders, prepared in accordance with GAAP
on a consolidated basis for itself and its Subsidiaries, including a balance
sheet as of the end of such period and related statements of operations,
stockholders’ investment, and cash flows, accompanied by (i) any management
letter prepared by said accountants (provided that if such management letter is
not available at such time, Borrower shall deliver same promptly following
receipt thereof) and (ii) a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Event of Default, or if, in the
opinion of such accountants, any Default or Event of Default exists, stating the
nature and status thereof.
(b)    Within 45 days after the close of each of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries, including
a balance sheet as of the end of such period and related statements of
operations, stockholders’ investment, and cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer.
(c)    As soon as available, but in any event within 60 days after the first day
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement, Capital Expenditures
budget and cash flow statement) of the Borrower for such fiscal year.
(d)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
the Borrower’s chief financial officer or controller showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof.
(e)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

71

--------------------------------------------------------------------------------




(f)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports that the Borrower or any
of its Subsidiaries files with the Securities and Exchange Commission.
(g)    Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
If any information that is required to be furnished to the Lenders under this
Section is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date. Any financial statement
required to be furnished pursuant to Section 6.1(a) or Section 6.1(b) shall be
deemed to have been furnished on the date on which the Borrower has filed such
financial statement with the Securities and Exchange Commission and such
financial statement is available on the EDGAR website at www.sec.gov or any
successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge. Notwithstanding the
foregoing, if the Administrative Agent requests the Borrower to furnish paper
copies of any such financial statement, the Borrower shall deliver such paper
copies to the Administrative Agent until the Administrative Agent gives written
notice to cease delivering such paper copies.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Loans (a) to make the Permitted Earn-Out Payments to the
extent permitted to be made pursuant to the terms of Section 6.29, (b) for any
Permitted Acquisition and expenses related thereto; (c) for working capital,
Capital Expenditures and other general corporate purposes; and (d) to pay
related transaction fees and expenses. The Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances to purchase or carry
any “margin stock” (as defined in Regulation U). Without limitation of the above
sentence, the Borrower will not request any Loan or Letter of Credit, and the
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries, and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (b) in any manner that would result in the violation of any applicable
Sanctions.
6.3.    Notice of Event of Default; ERISA Matters. The Borrower will give notice
in writing to the Lenders, promptly and in any event within 10 days after an
officer of the Borrower obtains knowledge thereof, of the occurrence of any
Default or Event of Default and of any other development, financial or
otherwise, that could reasonably be expected to have a Material Adverse Effect.
As promptly as practicable (but in any event not later than 30 days) after the
occurrence of any material default or material breach by the Borrower under any
acquisition agreement or any other material documents delivered in connection
with a Permitted Acquisition (as defined in this Agreement or in the Existing
Credit Agreement) (collectively, the “Acquisition Documents”), or the date any
officer of the Borrower becomes aware or should have become aware of the
occurrence of any material default or material breach by any other party to the
Acquisition Documents, or the date the Borrower provides or receives notice of,
or of any

72

--------------------------------------------------------------------------------




condition or event that has resulted in, or could reasonably be expected to
result in, an indemnity claim under the Acquisition Documents, by any party
thereto, a certificate signed by the chief financial officer, treasurer or
controller of the Borrower specifying in reasonable detail the nature and period
of existence thereof, what action the Borrower has taken, is taking or proposes
to take with respect thereto. Promptly upon, but in no event later than 10 days
after, any officer of the Borrower becoming aware of the occurrence of (i) any
non-exempt Prohibited Transaction with respect to any Plan or any Controlled
Group Plan, or (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, any Reportable Event with respect to any Plan or any
Controlled Group Plan, the Borrower will give notice in writing to the Lenders
specifying the nature thereof and what action the Borrower proposes to take with
respect thereto. In addition, when received, the Borrower and any Subsidiary
shall provide to the Lenders copies of any notice from the PBGC of its intention
to terminate or have a trustee appointed for any Plan or, except as could not
result in a Material Adverse Effect, any Controlled Group Plan.
6.4.    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as such business is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing herein shall limit any
merger permitted by Section 6.18.
6.5.    Formation of Subsidiaries. Within 30 days after the formation of any
Subsidiary of the Borrower or, if earlier, within 10 Business Days after any
request by the Administrative Agent, with respect to any Subsidiary of the
Borrower, (a)(i) the voting securities (or other ownership interests) of each
such Subsidiary that is a Domestic Subsidiary shall be pledged to the
Administrative Agent for the benefit of the Lenders, (ii) 65% of the voting
securities (or other ownership interests) of each such Subsidiary that is a
Foreign Subsidiary to the extent directly owned by the Borrower or a Domestic
Subsidiary shall be pledged to the Administrative Agent for the benefit of the
Lenders, and (iii) each such Domestic Subsidiary shall become obligated to repay
the Loans and other amounts payable under the Loan Documents and shall grant the
Administrative Agent for the benefit of the Lenders a security interest in its
Property; and (b) the Borrower and the applicable Subsidiary shall, at the
Borrower’s cost and expense, execute and deliver to the Administrative Agent
such documents and instruments as the Administrative Agent reasonably deems
necessary to effect the matters specified in subclause (a) as specified in such
request (which documents may include documents and opinions prepared by
applicable foreign counsel in the case of any such matters with respect to any
Subsidiaries that are Foreign Subsidiaries to the extent the Administrative
Agent reasonably requests). Notwithstanding the foregoing, the Borrower shall
not be required to furnish any such pledges, guaranties, security interests or
related documents or instruments with respect to a Foreign Subsidiary to the
extent that such actions would (x) violate the laws of the jurisdiction of
formation of such Foreign Subsidiary or (y) create or result in a Deemed
Dividend Problem.

73

--------------------------------------------------------------------------------




6.6.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings
with respect to which adequate reserves have been set aside in accordance with
GAAP and that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
6.7.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as are consistent
with sound business practice and as are customarily carried by companies engaged
in similar business and owning similar properties in localities where the
Borrower and its Subsidiaries operate, and the Borrower will furnish to the
Administrative Agent upon request full information as to the insurance carried
and evidence that the endorsements and certificates furnished pursuant to
Section 4.1.1(j) are in full force and effect.
6.8.    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws except where failure to
comply could not reasonably be expected to have a Material Adverse Effect. The
Borrower will, and will cause each Subsidiary to, comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Anti-Corruption Laws and applicable Sanctions, and will obtain
all permits, licenses and approvals required.
6.9.    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.
6.10.    Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and its respective representatives and agents to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent may designate (a) one time per fiscal
year and (b) following the occurrence and during the continuance of any Default
or Event of Default, from time to time, as determined by the Administrative
Agent in its sole discretion. The Borrower shall pay the expenses of the
Administrative Agent for all visits, inspections and examinations that (x) are
made while any Event of Default is continuing or (y) constitute the
Administrative Agent’s annual collateral audit.

74

--------------------------------------------------------------------------------




6.11.    Books and Records. Each of the Borrower and its Subsidiaries shall keep
adequate and proper records and books of account in which full and correct
entries shall be made of its dealings, business and affairs.
6.12.    Compliance with Material Contracts. Each of the Borrower and its
Subsidiaries shall make all payments and otherwise perform all obligations in
respect of all material contracts to which it is a party except as could not
reasonably be expected to result in a Material Adverse Effect; provided, that
such payment or performance will not be required to the extent such payment or
performance is being contested in good faith by appropriate proceedings, so long
as such Person’s title to its property is not materially adversely affected, its
use of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on the Borrower’s books in accordance with GAAP.
6.13.    ERISA. The Borrower and each of its Subsidiaries shall maintain each
Plan in compliance with all applicable requirements of ERISA and of the Code and
with all applicable regulations issued under the provisions of ERISA and of the
Code except where failure to comply could not be reasonably expected to cause a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries shall
engage in any non-exempt Prohibited Transaction in connection with which it
would be subject to either a civil penalty assessed pursuant to § 502(i) of
ERISA or a tax imposed by § 4975 of the Code, in either case in an amount
exceeding $500,000. Except as could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries shall
fail to make full payment when due of all amounts each is required to pay under
any Plan. Neither the Borrower, any of its Subsidiaries, nor any ERISA Affiliate
shall permit to exist any accumulated funding deficiency (as such term is
defined in § 302 of ERISA and § 412 of the Code), whether or not waived, with
respect to any Plan in an aggregate amount exceeding $500,000. Neither the
Borrower nor any of its Subsidiaries, nor, except as could not reasonably be
expected to result in a Material Adverse Effect, any ERISA Affiliate, shall fail
to make any payments in an aggregate amount exceeding $500,000 to any Controlled
Group Plan that may be required to be made under any agreement relating to such
Controlled Group Plan or any law pertaining thereto.
6.14.    Environmental Matters; Reporting. If any release or threatened release
or other disposal of Hazardous Substances occurs or has occurred on any real
property or any other assets of the Borrower or any Subsidiary, the Borrower
shall, or shall cause the applicable Subsidiary to, cause the prompt containment
and removal of such Hazardous Substances and the remediation of such real
property or other assets as necessary to comply in all material respects with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrower shall,
and shall cause each Subsidiary to, comply in all material respects with any
Federal or state judicial or administrative order requiring the performance at
any real property of the Borrower or any Subsidiary of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in all material respects in compliance with Environmental Laws.

75

--------------------------------------------------------------------------------




6.15.    Reaffirmation of Guaranties. When the Administrative Agent so requests
from time to time, the Borrower shall cause each Guarantor and any other Person
who hereafter guarantees, or who agrees for the benefit of the Borrower to make
capital contributions to the Borrower for the purpose of supporting the
Obligations or any part thereof, to promptly execute and deliver to the
Administrative Agent reaffirmations of their respective Guaranties in such form
as the Administrative Agent reasonably requires.
6.16.    Further Assurances; Cash Management and Post-Closing Obligations.
(a)    The Borrower shall promptly correct any defect or error that is
discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof. Promptly upon request by the Administrative Agent or the
Required Lenders, the Borrower also shall (and shall cause its Subsidiaries to)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all deeds, conveyances, mortgages, deeds of trust, trust
deeds, assignments, landlord consents, estoppel certificates, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments as the Administrative Agent
reasonably requires from time to time (a) to carry out more effectively the
purposes of the Loan Documents; (b) to perfect and maintain the validity,
effectiveness and priority of any security interests intended to be created by
the Loan Documents, including, without limitation, obtaining delivery of
landlord’s waivers and estoppels reasonably required by the Administrative
Agent; and (c) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm unto the Lenders the rights granted now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
instrument executed in connection with any Loan Document or that the Borrower
may be or become bound to convey, mortgage or assign to the Administrative Agent
for the benefit of the Lenders to carry out the intention or facilitate the
performance of the provisions of any Loan Document. The Borrower shall furnish
to the Lenders evidence reasonably satisfactory to the Administrative Agent of
every such recording, filing, or registration. The Borrower and the Subsidiaries
shall take such actions reasonably requested by the Administrative Agent in
order to assist the Administrative Agent in maintaining compliance with the
Patriot Act.
(b)    Cash Management. If applicable, any Subsidiary acquired or formed in
connection with a Permitted Acquisition shall within 120 days after such
acquisition or formation maintain all its deposit accounts with a Lender, as
Excluded Controlled Accounts, as Excluded Payroll Accounts, or as Excluded Local
Operating Accounts. Subject to the preceding sentence, within 180 days after the
Restatement Date, the Borrower and each Domestic Subsidiary shall maintain their
principal cash management accounts with one or more of the Lenders, or as
Excluded Controlled Accounts; provided, however, that the foregoing requirement
shall not apply to any Excluded Payroll Accounts or any Excluded Local Operating
Account. Notwithstanding anything herein or in the Security Agreement to the
contrary, the Borrower and its Domestic Subsidiaries shall use commercially
reasonable efforts to maintain all Deposit Accounts (other than any Excluded
Payroll Accounts, any Excluded Local Operating Accounts, or any

76

--------------------------------------------------------------------------------




Excluded Controlled Accounts) held with a Lender other than the Administrative
Agent, subject to a Control Agreement.
(c)    Real Property. Within 180 days after any of the Borrower and its
Subsidiaries acquiring any real property with a fair market value greater than
$2,500,000, or within 180 days following a reasonable request by the
Administrative Agent for real property with a fair market value below
$2,500,000, the Borrower or such Subsidiary shall deliver to the Administrative
Agent for the benefit of the Lenders a Mortgage together with such other
Mortgage Documents as the Administrative Agent reasonably requires (including
flood certificates, and evidence of flood insurance to the extent required under
applicable law) and shall cooperate with the Administrative Agent in obtaining a
title insurance policy with respect to such real property on such terms as the
Administrative Agent reasonably requires.
(d)    Post-Closing. To the extent not delivered on or prior to the Restatement
Date, the Borrower shall provide to the Administrative Agent within 45 days
after the Restatement Date insurance policy endorsements and policy declaration
pages in form and substance reasonably acceptable to the Administrative Agent,
in each case indicating that the Borrower and its Subsidiaries are insured by
insurance of the types set forth in Section 6.7 and indicating that the
Administrative Agent is listed as an additional insured with respect to
liability insurance and a lenders loss payee with respect to hazard insurance.
6.17.    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
(a)    The Loans and any other Obligations;
(b)    Indebtedness existing on the Restatement Date and described in Schedule
6.17 and any renewal or extension of such Indebtedness that does not increase
the principal amount thereof;
(c)    Indebtedness incurred in connection with the Permitted Earn-Out Payments
permitted to be made pursuant to the terms of Section 6.29(b);
(d)    Indebtedness secured by Liens permitted by Section 6.22(h) and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Indebtedness at any time outstanding shall not exceed
$35,000,000;
(e)    Subordinated Indebtedness;
(f)    Indebtedness arising under Rate Management Transactions or other
Financial Contracts incurred in favor of a Lender or an Affiliate thereof for
bona fide hedging purposes and not for speculation, evidence of which has been
provided to the Administrative Agent;

77

--------------------------------------------------------------------------------




(g)    Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 6.19(c);
(h)    Indebtedness incurred in respect of netting services and ordinary course
of business overdraft protection in connection with deposit accounts permitted
under the Loan Documents;
(i)    Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business (“Financed Premiums”);
(j)    Endorsements for collection or deposit and standard contractual
indemnities entered into in the ordinary course of business;
(k)    Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;
(l)    Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the Administrative Agent title
insurance policies;
(m)    Contingent Obligations related to guaranty obligations of the Borrower or
any of its Subsidiaries with respect to Operating Leases of the Borrower’s
Domestic Subsidiaries for terminal facilities and other contract obligations
(other than Indebtedness) of the Borrower’s Domestic Subsidiaries not prohibited
by this Agreement so long as the same remains Contingent Obligations;
(n)    Contingent Obligations arising with respect to customary indemnification
obligations in favor sellers in connection with Permitted Acquisitions;
(o)    Indebtedness or Contingent Obligations related to co-borrower or guaranty
obligations of the Borrower or its Subsidiaries with respect to loans obtained
by independent contractors of the Borrower or its Subsidiaries for the purpose
of such independent contractor acquiring trucks or trailers; provided that the
aggregate amount of all such Indebtedness or Contingent Obligations, together
with the aggregate amount of Investments permitted under Section 6.20(j), shall
not exceed $15,000,000 at any one time outstanding;
(p)    Intercompany Indebtedness owing (i) from a Domestic Subsidiary that is a
Guarantor to the Borrower, (ii) from a Domestic Subsidiary that is a Guarantor
to another Domestic Subsidiary that is a Guarantor or (iii) from a Foreign
Subsidiary (including Midwest Transit) to Borrower or any Domestic Subsidiary
that is a Guarantor in an amount not to exceed $5,000,000 at any one time
outstanding for all such intercompany Indebtedness described in this clause
(iii); and

78

--------------------------------------------------------------------------------




(q)    Other Indebtedness (excluding any Indebtedness described in clauses (b)
through (p) above), provided that the aggregate amount of such other
Indebtedness does not exceed $10,000,000 at any time outstanding.
6.18.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
(a) merge, consolidate with or enter into any analogous reorganization or
transaction with any other Person, except for any merger of a Subsidiary into
the Borrower or a Wholly Owned Subsidiary of the Borrower or any Guarantor or
(b) liquidate, wind up or dissolve itself (or suffer any liquidation, wind up or
dissolution.
6.19.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, lease, sell, assign, convey, transfer or
otherwise dispose of its Property to any other Person or enter into an agreement
to do any of the foregoing, except:
(a)    sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business;
(b)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(c)    sales and dispositions of assets (including the capital securities and
other Equity Interests of Subsidiaries) for at least fair market value (as
determined by the Board of Directors of the Borrower) so long as the net book
value of all assets sold or otherwise disposed of in any fiscal year by the
Borrower and its Subsidiaries, in the aggregate, does not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries or
otherwise exceed 5% of the net book value of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the preceding fiscal year;
and
(d)    sales and dispositions of assets of a Subsidiary of the Borrower to the
Borrower or any Subsidiary that is a Guarantor.
6.20.    Investments. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including, without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, create any Subsidiary or become or remain a partner in any partnership
or joint venture, except:
(a)    Cash Equivalent Investments;
(b)    (i) Existing Investments in Domestic Subsidiaries in existence on the
Restatement Date, (ii) existing Investments in Foreign Subsidiaries in the
amounts and in existence on the Restatement Date, and (iii) other Investments in
existence on the Restatement Date and described in Schedule 6.20,

79

--------------------------------------------------------------------------------




(c)    Investments (i) constituting Permitted Acquisitions, (ii) in Domestic
Subsidiaries permitted by and subject to Section 6.27, and (iii) in any Foreign
Subsidiaries (including Midwest Transit) permitted by and subject to Section
6.27 to the extent Investments in Foreign Subsidiaries do not exceed $5,000,000
in the aggregate for all such Investments described in this clause (iii);
(d)    Investments constituting Indebtedness permitted pursuant to Section 6.17;
(e)    Bank deposits in the ordinary course of business, to the extent permitted
by Section 6.16(b);
(f)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;
(g)    (i) Travel and similar advances to employees or independent contractors
in the ordinary course of business and (ii) other loans to independent
contractors and other service providers in the ordinary course of business, in
the case of clause (ii) not to exceed $5,000,000 in the aggregate at any time
outstanding;
(h)    Deposits made in the ordinary course of business securing obligations or
performance under contracts, such as in connection with real estate or personal
property leases;
(i)    Promissory notes and other similar non-cash consideration received by
Borrower in connection with dispositions permitted under Section 6.19(c);
(j)    Loans made by the Borrower or its Subsidiaries to independent contractors
of the Borrower or its Subsidiaries for the purpose of such independent
contractor acquiring trucks or trailers; provided that the aggregate amount of
all such Indebtedness or Contingent Obligations, together with the aggregate
amount of Investments permitted under Section 6.17(o), shall not exceed
$15,000,000 at any one time outstanding; and
(k)    Other Investments (excluding any Investments described in clauses (a)
through (j) above) not to exceed $10,000,000 in the aggregate at any one time.
provided that (x) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default exists.
6.21.    Acquisitions. The Borrower will not, nor will it permit any Subsidiary,
to make any Acquisition other than a Permitted Acquisition.
6.22.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien in, of or on the Property of
the Borrower or any of its

80

--------------------------------------------------------------------------------




Subsidiaries now owned or hereafter acquired, or enter into or make any
commitment to enter into any arrangement for the acquisition of property through
conditioned sale, lease, purchase or other title retention agreement, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same are not at the time delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books;
(b)    Liens imposed by law, such as landlord, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business that secure payment of obligations not more than 60 days past due or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on its books;
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, other social security or
retirement benefits or similar legislation;
(d)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character that do not in any material way affect the
marketability of the same or interfere in any material respect with the use
thereof in the business of the Borrower or its Subsidiaries;
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that such deposit account (i) is not a dedicated cash
collateral account and is not subject to restriction against access by Borrower
or a Subsidiary in excess of those set forth by regulations promulgated by the
Board of Governors of the Federal Reserve, and (ii) is not intended by the
Borrower or any Subsidiary to provide collateral to the depository institution;
(f)    Liens existing on the Restatement Date and described in Schedule 6.22 and
replacements, renewals, refinancings or extensions thereof (including the amount
of any related reasonable transaction fees and expenses incurred in connection
therewith) that do not increase the principal amount of the obligation secured
thereby to the extent such obligations are permitted under Section 6.17;
(g)    Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition;
(h)    Subject to the limitation set forth in Section 6.17(d), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased) and

81

--------------------------------------------------------------------------------




(ii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired and products and proceeds thereof, and the Indebtedness
secured by any such Lien does not exceed 100% of the fair market value of the
Property encumbered thereby as of the date of purchase of such Property;
(i)    Attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $10,000,000 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(j)    Informational UCC financing statements filed with respect to operating
leases;
(k)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any operating lease or non-exclusive license permitted by this Agreement;
(l)    Liens on insurance policies and the proceeds thereof incurred in
connection with Financed Premiums;
(m)    Licenses, sublicenses, leases or subleases of real property or
intellectual property granted by the Borrower or any Subsidiary (as lessor or
licensor) to third Persons in the ordinary course of business consistent with
past practices;
(n)    Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods; and
(o)    Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.
6.23.    Transactions with Affiliates. Neither the Borrower nor any of its
Subsidiaries shall enter into any transaction with any of its Affiliates, except
upon fair and reasonable terms no less favorable than those it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided,
that this Section shall not prohibit or restrict (a) the payment of the Advisory
Fees in accordance with Section 6.31(b), (b) transactions between the Borrower
and any of its Subsidiaries to the extent not prohibited by this Agreement, or
(c) subject to the terms and conditions of Section 6.29, each of the Permitted
Earn-Out Payments.
6.24.    Subordinated Indebtedness. Except as permitted in the applicable
subordination agreement, the Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
take

82

--------------------------------------------------------------------------------




any other actions in contravention or violation of any subordination agreement
related to such Subordinated Indebtedness.
6.25.    ERISA Plans. Neither the Borrower nor any of its Subsidiaries shall
permit (a) any event to occur or condition to exist that would permit any Plan
or any Controlled Group Plan to terminate under any circumstances that would
cause the Lien provided for in § 4068 of ERISA to attach to any assets of the
Borrower or any of its Subsidiaries, (b) a Plan subject to Title IV of ERISA to
be less than 70% funded as measured on the last day of the applicable Plan year
based on the certification prepared by the Plan’s actuary regarding funding
(referred to as the AFTAP certification) and (c) a failure to make a minimum
funding contribution to a Plan required under § 302 of ERISA and § 412 of the
Code to the extent such failure could reasonably be expected to result in a
Material Adverse Effect.
6.26.    Change in Nature of Business. Neither the Borrower nor any of its
Subsidiaries shall make any material change in the nature of its business as
carried on at the Restatement Date, businesses reasonably related thereto and
logical extensions thereof, without the prior consent of the Required Lenders.
6.27.    Subsidiaries. After the Restatement Date, neither the Borrower nor any
of its Subsidiaries shall form or acquire any corporation, limited liability
company or other entity that would thereby become a Subsidiary of the Borrower,
except for (a) corporations, partnerships or limited liability companies formed
or acquired by the Borrower or any Subsidiary in connection with Permitted
Acquisitions, and (b) any Subsidiaries for which the applicable documents
required by Section 6.5 have been executed and delivered to the Administrative
Agent in accordance with the terms of such Section.
6.28.    Negative Pledges; Subsidiary Restrictions. Neither the Borrower nor any
of its Subsidiaries shall enter into any agreement, bond, note or other
instrument with or for the benefit of any Person other than the Lenders that
would (a) prohibit the Borrower or any Subsidiary from granting, or otherwise
limit the ability of the Borrower or any Subsidiary to grant, to the Lenders any
Lien on any of the assets or properties of the Borrower or any Subsidiary other
than such agreement, bond note or other instrument that prohibits the assignment
of, or granting of a Lien in favor of the Administrative Agent on, such
agreement, bond, note or other instrument; provided that the Borrower and its
Subsidiaries shall use commercially reasonable efforts to permit the assignment
of, and granting a Lien in favor of the Administrative Agent on, any such
agreement, bond, note or other instrument, or (b) require the Borrower or any
Subsidiary to grant a Lien to any other Person if the Borrower or any Subsidiary
grants any Lien to the Lenders, in each case except for any such agreement,
bond, note or other instrument interest with respect to the property subject to
purchase money financings and Capital Lease agreements permitted hereby. Neither
the Borrower nor any of its Subsidiaries shall place or allow any restriction,
directly or indirectly, on the ability of any such Subsidiary to (x) pay
dividends or any distributions on or with respect to such Subsidiary’s Equity
Interests or (y) make loans or other cash payments to the Borrower, in each case
except for restrictions placed or allowed by any Person with respect to the
property subject to purchase money financings and Capital Lease agreements
permitted hereunder.

83

--------------------------------------------------------------------------------




6.29.    Restricted Payments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, pay or commit themselves to pay any Restricted Payments at
any time; provided, however, that:
(a)    any Subsidiary may pay or commit itself to pay a dividend at any time to
the Borrower or a Subsidiary that is a Guarantor;
(b)    so long as no Specified Event of Default then exists or would exist as a
result thereof, the Borrower and its applicable Subsidiaries shall be permitted
to make the Permitted Earn-Out Payments; and
(c)    so long as no Default or Event of Default then exists or would exist as a
result thereof, the Borrower shall be permitted to make repurchases of capital
stock of the Borrower issued to officers or other management employees, in an
amount not exceeding (i) $500,000 during any consecutive 12-month period, and
(ii) $1,000,000 in the aggregate for all such repurchases.
6.30.    Accounting Changes; Organizational Documents. Neither the Borrower nor
any of its Subsidiaries shall (a) make any significant change in accounting
treatment or reporting practices, except as permitted by GAAP (or, as to Foreign
Subsidiaries, as required by generally accepted accounting principles of the
jurisdiction of organization of such Foreign Subsidiary) without the prior
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or change its fiscal year or the fiscal year of any of its
Subsidiaries, or (b) amend, modify or change any of its organizational or
constituent documents in any manner materially adverse in any respect to the
rights or interests of the Lenders, other than as specifically permitted in the
Collateral Documents.
6.31.    Advisory Agreement.
(a)    Neither the Borrower nor any of its Subsidiaries shall amend or modify
the Advisory Agreement in any manner materially adverse in any respect to the
rights or interests of the Lenders (it being understood that any increase in the
amount of any fee or the imposition of any additional fees or compensation,
other than in accordance with the terms of the Advisory Agreement as in effect
on the 2010 Closing Date, shall be materially adverse for the Lenders).
(b)    Neither the Borrower nor any of its Subsidiaries shall pay or commit
itself to pay any management fee, advisory fee or other similar fee, costs or
expenses to any Affiliate (other than compensation to officers and directors in
the ordinary course of business) during any of its fiscal years; provided,
however, that the Borrower may (i) reimburse the Advisor and its Affiliates for
out-of-pocket costs and expenses incurred in good faith in connection with the
management of the Borrower and its Subsidiaries and consistent with the terms of
the Advisory Agreement as in effect on the 2010 Closing Date, and (ii) pay the
Advisory Fees as set forth in Section 4 of the Advisory Agreement as in effect
on the 2010 Closing Date; provided, however, that the payment of any Advisory
Fees shall be subject to the terms and conditions of the Advisory Fee

84

--------------------------------------------------------------------------------




Subordination Agreement; and provided, further, that upon and during the
continuance of any Event of Default described in Article VII such Advisory Fees
may continue to accrue but shall not be payable currently in cash until the
Borrower has cured such Event of Default or the Required Lenders have waived
such Event of Default in writing, at which time the Borrower may pay the
Advisory Fees so long as (x) no Default or Event of Default exists at the time
of such payment, and (y) no Default or Event of Default shall exist after taking
into effect such payment.
6.32.    Financial Covenants.
6.32.1.    Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter for the four
fiscal quarters ending on that date, to be less than 1.25 to 1.0.
6.32.2.    Total Cash Flow Leverage Ratio. The Borrower will not permit the
Total Cash Flow Leverage Ratio, as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date, to be (i) as of September
30, 2015, December 31, 2015 and March 31, 2016, more than 3.75 to 1.0, (ii) as
of June 30, 2016 and September 30, 2016, more than 3.50 to 1.0, (iii) as of
December 31, 2016, more than 3.25 to 1.0, and (iv) for all periods thereafter,
more than 3.00 to 1.0.
6.33.    [Reserved].
6.34.    Keepwell. The Borrower, to the extent it is an “eligible contract
participant” as defined in the Commodity Exchange Act, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support, or cause its Subsidiaries to provide such funds or other support, as
may be needed from time to time by each Guarantor to honor all of its
obligations under this Agreement and any Guaranty in respect of any Swap
Obligations (provided, however, that the Credit Parties shall only be liable
under this Section 6.33 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 6.33, or
otherwise under the applicable Guaranty, voidable under applicable law relating
to fraudulent conveyance, voidable transaction, or fraudulent transfer, and not
for any greater amount). The obligations of the Credit Parties under this
Section shall remain in full force and effect until irrevocable payment in full
of the Obligations (other than inchoate indemnity obligations). The Borrower
intends that this Section 6.33 constitute, and this Section 6.33 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Notwithstanding anything herein to the contrary, if a Guarantor or
a Swap Counterparty makes a written representation to the Administrative Agent
or a Lender in connection with a Guaranty, a swap, or any master agreement
governing a swap to the effect that such Guarantor is or will be an “eligible
contract participant” as defined in the Commodity Exchange Act on the date the
Guaranty becomes effective with respect to such swap (this date shall be the
date of the execution of the swap if the corresponding Guaranty is then in
effect, and otherwise it shall be the date of execution and delivery of such
Guaranty unless the Guaranty specifies a subsequent effective date), and such
representation proves to have been incorrect when made or deemed to have been
made, the Administrative Agent and each Lender reserves all of their contractual
and

85

--------------------------------------------------------------------------------




other rights and remedies, at law or in equity, including (to the extent
permitted by applicable law) the right to claim, and pursue a separate cause of
action, for actual, out of pocket damages as a result of such misrepresentation,
provided that such Guarantor’s liability for such damages shall not exceed the
amount of the Excluded Swap Obligations with respect to such swap.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute an
Event of Default:
7.1.        Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension or any
certificate or information delivered in connection with this Agreement or any
other Loan Document being false or misleading in any material respect on the
date as of which made.
7.2.            Nonpayment of principal of any Loan when due, or nonpayment of
any Reimbursement Obligation within one Business Day after the same becomes due,
or nonpayment of interest upon any Loan or of any commitment fee, LC Fronting
Fee, LC Fee or other obligations under any of the Loan Documents within five
days after the same becomes due.
7.3.        The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.7, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25,
6.26, 6.27, 6.28, 6.29, 6.30, 6.31 and 6.32.
7.4.        The breach by the Borrower (other than a breach that constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement which breach is not remedied within 30 days
after the earlier of (a) the Borrower becomes aware thereof or (b) the Borrower
receives notice of the same from Administrative Agent; provided, however, that
if such breach cannot reasonably be cured within such 30-day period, as
determined by the Administrative Agent, in its reasonable discretion, and the
Borrower is diligently pursuing a remedy of such breach, the Borrower shall have
a reasonable period to remedy such breach beyond such 30-day period, which shall
not exceed 90 days.
7.5.        Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness, the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition in any Material
Indebtedness Agreement, or any other event or condition, the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; any Material Indebtedness of the
Borrower or any of its Subsidiaries being declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower or any of its
Subsidiaries failure to pay, or admit in writing its inability to pay, its debts
generally as they become due.

86

--------------------------------------------------------------------------------




7.6.        The Borrower or any of its Subsidiaries (i) has an order for relief
entered with respect to it under the federal bankruptcy laws as now or hereafter
in effect, (ii) makes an assignment for the benefit of creditors, (iii) applies
for, seeks, consents to or acquiesces in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institutes any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in
effect, seeking to adjudicate it a bankrupt or insolvent or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fails to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) takes any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section or (vi) fails to contest in good
faith any appointment or proceeding described in Section 7.7.
7.7.        Without the application, approval or consent of the Borrower or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official is appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) is instituted against the Borrower or any of its Subsidiaries, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.
7.8.        Any court, government or governmental agency condemns, seizes or
otherwise appropriates or takes custody or control of all or any portion of the
Property of the Borrower and its Subsidiaries that, when taken together with all
other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any of its Subsidiaries fails within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money of $10,000,000 (or the equivalent thereof in currencies other than
Dollars) or more in the aggregate in excess of any insurance coverage, or
(ii) nonmonetary judgments or orders that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
7.10.    An ERISA Event occurs that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect.
7.11.    Nonpayment by the Borrower or any Subsidiary of any material Rate
Management Obligation when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition in any material Rate Management Transaction
or any transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.
7.12.    Any Change in Control.

87

--------------------------------------------------------------------------------




7.13.    The occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any notice, grace or cure period therein provided.
7.14.    The Guaranty fails to remain in full force or effect, any action is
taken to discontinue or to assert the invalidity or unenforceability of the
Guaranty as to any Guarantor, any Guarantor fails to comply with any of the
terms or provisions of the Guaranty, or any Guarantor denies that it has any
further liability under the Guaranty or gives notice to such effect.
7.15.    Any Collateral Document necessary to create or grant a security
interest in the Collateral or to perfect a security interest in the Collateral
(the “Material Collateral Documents”) for any reason fails to create a valid and
perfected first-priority security interest in any substantial portion of the
Collateral or any material Collateral purported to be covered thereby, except as
permitted by the terms of such Material Collateral Documents, fails to remain in
full force or effect, any action is taken to discontinue or to assert the
invalidity or unenforceability of any Material Collateral Document, or the
Borrower or any Domestic Subsidiary fails to comply in any material way with any
of the terms or provisions of any Material Collateral Document to which it is a
party (subject to any applicable notice, grace or cure periods therein
provided).
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration; Remedies.
(a)    If any Event of Default described in Section 7.6 or 7.7 occurs, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs shall automatically terminate and the
Obligations (other than Obligations arising under Financial Contracts or Cash
Management Services Agreements) shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the LC Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time that is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations (other than
Obligations arising under Financial Contracts or Cash Management Services
Agreements) to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and
(b) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts

88

--------------------------------------------------------------------------------




payable under this Agreement, make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent, the Collateral Shortfall Amount, which shall be
deposited in the Facility LC Collateral Account. With respect to Obligations
arising under Financial Contracts or Cash Management Services Agreements,
following the occurrence of any Event of Default, the Lender that is the Lender
counterparty to such Financial Contract or the provider of such Cash Management
Services Agreement may, subject to the terms of the applicable Financial
Contract or Cash Management Services Agreement, declare the applicable
Obligations thereunder to be due and payable, or both, whereupon such
Obligations shall become immediately due and payable, without presentment,
demand, protest, or notice of any kind, all of which the Borrower hereby
expressly waives.
(b)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent, the Collateral
Shortfall Amount, which shall be deposited in the Facility LC Collateral
Account.
(c)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account apply such funds to the
payment of the Obligations and any other amounts as have become due and payable
by the Borrower to the Lenders or the LC Issuer under the Loan Documents, as
provided in Section 8.2.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
(e)    If, within 90 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7) and before any judgment or decree for the payment of the
Obligations due has been obtained or entered, the Required Lenders (in their
sole discretion) so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.
(f)    Upon and during the continuation of any Event of Default, the
Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

89

--------------------------------------------------------------------------------




8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), the
Administrative Agent shall apply any amounts it receives on account of the
Obligations in the following order:
8.2.1.    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
8.2.2.    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Commitment Fees) payable to the Lenders and the
LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);
8.2.3.    Third, to payment of accrued and unpaid LC Fees, LC Fronting Fees,
Commitment Fees and interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the LC Issuer in proportion to the respective amounts
described in this Section payable to them;
8.2.4.    Fourth, ratably, (a) to payment of the unpaid principal of the Loans
and Reimbursement Obligations, Rate Management Obligations then due and owing to
the Lenders, and obligations with respect to Cash Management Services provided
by a Lender and then due and owing to such Lender, ratably among the Lenders in
proportion to their Pro Rata Shares and (b) to the Administrative Agent for
deposit to the Facility LC Collateral Account;
8.2.5.    Fifth, to payment of all other Obligations ratably among the Lenders;
and
8.2.6.    Last, the balance, if any, to the Borrower or as otherwise required by
law.
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from the Borrower and the
other Guarantors to preserve the allocation to Obligations otherwise set forth
above in this Section 8.2.
8.3.    Amendments. The Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents, changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Event of Default hereunder;
provided, however, that no such supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, extend the expiry date of any Facility LC to a date
after the

90

--------------------------------------------------------------------------------




Facility Termination Date, postpone any regularly scheduled payment of principal
of any Loan, forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation related thereto, reduce the rate or extend the time of
payment of interest or fees thereon or Reimbursement Obligations related thereto
or increase the amount of the Commitment of any Lender hereunder;
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders;
(c)    without the consent of all of the Lenders, extend the Facility
Termination Date, or permit the Borrower to assign its rights under this
Agreement;
(d)    without the consent of all of the Lenders, amend the definition of
“Defaulting Lender”;
(e)    without the consent of all of the Lenders, amend Section 6.4 to permit
the Borrower to carry on and conduct its business in a substantially different
manner or in a substantially different field of enterprise as such business is
conducted on the Restatement Date;
(f)    without the consent of all of the Lenders, amend Section 12.3 to add any
consents, restrictions or limitations on the right of a Lender to assign its
Loans or Commitments;
(g)    without the consent of all of the Lenders, amend this Section;
(h)    without the consent of all of the Lenders, amend Section 11.2 regarding
the requirement to share payments with the other Lenders based on the applicable
Pro Rata Shares of the Lenders; or
(i)    without the consent of all of the Lenders, release any guarantor of any
Advance or, except as provided in the Collateral Documents, release all or
substantially all of any Collateral.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
8.4.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other

91

--------------------------------------------------------------------------------




or further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by the Lenders
required pursuant to Section 8.2, and then only to the extent specifically set
forth in such writing. All remedies in the Loan Documents or afforded by law
shall be cumulative and shall be available to the Administrative Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower in this Agreement shall survive the making of the Credit Extensions
herein contemplated.
9.2.    Governmental Regulation. Anything in this Agreement to the contrary
notwithstanding, neither the LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the U.S. Bank Fee
Letter.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint, and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
9.6.    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket expenses paid or incurred by the Administrative Agent,
including, without limitation, filing and recording costs and fees, costs of any
environmental review (including the costs of internal review of a third party
environmental review), charges and disbursements of outside counsel to the

92

--------------------------------------------------------------------------------




Administrative Agent and/or following the occurrence of an Event of Default the
allocated costs of in-house counsel incurred from time to time, in connection
with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the Arrangers, the LC Issuer
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses, including charges and disbursements of outside counsel to the
Administrative Agent, the Arrangers, the LC Issuer and the Lenders (determined
on the basis of each such counsel’s generally applicable rates, which may be
higher than the rates such counsel charges such parties in certain matters)
and/or the allocated costs of in-house counsel incurred from time to time, paid
or incurred by the Administrative Agent, the Arrangers, the LC Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, reasonable costs and expenses incurred in connection with the
Reports described in the following sentence. The Borrower acknowledges that from
time to time U.S. Bank may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by U.S. Bank from information furnished to it by or on behalf of the
Borrower, after U.S. Bank has exercised its rights of inspection pursuant to
this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arrangers, the LC Issuer, each Lender, their
respective affiliates and each of their directors, officers, employees, agents
and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation, preparation therefor, and settlement thereof whether or not the
Administrative Agent, the Arrangers, the LC Issuer, any Lender or any affiliate
is a party thereto) that any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby, any actual or alleged presence or release of Hazardous Substances on or
from any Property owned or operated by Borrower or any of its Subsidiaries, any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder except to the extent that they
are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification. The obligations of the Borrower under Section
9.6(a) and (b) shall survive the termination of this Agreement.
9.7.    Numbers of Documents. All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

93

--------------------------------------------------------------------------------




9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4. If at any
time any change in GAAP would affect in any material respect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of monthly, quarterly and annual financial statements required
hereunder.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arrangers, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of or in any way
related to the Loan Documents or the transactions contemplated thereby.
9.11.    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information that it receives from the Borrower or any
Subsidiary in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates, (ii) to its legal counsel, accountants,
and other professional advisors or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation or legal process, (v) to any Person in

94

--------------------------------------------------------------------------------




connection with any legal proceeding to which it is a party, (vi) to its direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and
(vii) permitted by Section 12.4. Without limiting Section 9.4, the Borrower
agrees that the terms of this Section shall set forth the entire agreement
between the Borrower and the Administrative Agent and each Lender with respect
to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section shall supersede any and all prior confidentiality agreements entered
into by the Administrative Agent or any Lender with respect to such confidential
information.
9.12.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14.    PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the Patriot Act:
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrower and each Subsidiary that pursuant to the requirements of
the Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Borrower or Subsidiary, which information
includes the name and address of such Person and other information that will
allow such Lender to identify such Person in accordance with the Patriot Act.
9.15.    Electronic Records. The Borrower hereby acknowledges receipt of a copy
of this Agreement and all other Loan Documents. The Administrative Agent may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the Loan Documents. The Administrative
Agent may store the electronic image of this Agreement and Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s normal business practices, with the electronic image
deemed to be an original and of the same legal effect, validity and
enforceability as the paper originals. The Administrative Agent is authorized,
when appropriate, to convert any note into a “transferable record” under the
Uniform Electronic Transactions Act

95

--------------------------------------------------------------------------------




ARTICLE X
THE ADMINISTRATIVE AGENT
10.1.    Appointment; Nature of Relationship. Each Lender hereby appoints U.S.
Bank as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions in
this Article X. Notwithstanding the use of the defined term “Administrative
Agent,” it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders’ contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a “representative” of the Lenders within the meaning of the term
“secured party” as defined in the New York Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall have no implied
duties to the Lenders and no obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower or any
Lender for any action taken or omitted to be taken hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of the Administrative Agent or any its directors, officers, agents or
employees, as the case may be.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be

96

--------------------------------------------------------------------------------




delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of the Borrower or any guarantor of any
of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless the Required Lenders request
in writing that it take such action. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it is first indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.
10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
employees, agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document it believes to be genuine and correct and to have been signed or sent
by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent has received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower

97

--------------------------------------------------------------------------------




under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section shall survive payment
of the Obligations and termination of this Agreement.
10.9.    Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall have no duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.
10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise requires, include
the Administrative Agent in its individual capacity. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.

98

--------------------------------------------------------------------------------




10.11.    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender and based on
the financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under this Agreement and
the other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or Arrangers hereunder, neither the Administrative Agent
nor the Arrangers shall have any duty or responsibility (either initially or on
a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or the Arrangers (whether or not
in their respective capacity as Administrative Agent or the Arrangers) or any of
their Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated hereby
and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent is so appointed by
the Required Lenders within thirty days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender appoint any of its Affiliates that is a commercial
bank as a successor Administrative Agent hereunder. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (e) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such

99

--------------------------------------------------------------------------------




appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.
10.13.    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to the U.S. Bank Fee Letter, or as otherwise agreed from time to time.
10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) that performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15.    Execution of Collateral Documents. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf the Collateral Documents, all related financing statements and any
financing statements, agreements, documents or instruments that are necessary or
appropriate to effect the purposes of the Collateral Documents.
10.16.    Collateral Releases. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments that are necessary or appropriate to effect
any releases of Collateral that (a) does not have a fair market value in excess
of $1,000,000 individually or in the aggregate in any fiscal year, or (b) all of
the Lenders (other than any Defaulting Lender) have approved in writing by the
terms hereof or of any other Loan Document or otherwise.
10.17.    Other Agents; Arrangers, Etc. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,”

100

--------------------------------------------------------------------------------




“collateral agent,” “joint arranger,” “lead arranger” or “book manager” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”). In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced or defined,
or any Event of Default occurs, the Borrower authorizes each Lender to offset
and apply all such Deposits toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, are then due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to any Lender; provided, that in the event
that any Defaulting Lender shall exercise such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Issuer, the Swing Line Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts that might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts that
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to their respective Pro Rata Shares of the Aggregate
Outstanding Credit Exposure. In case any such payment is disturbed by legal
process, or otherwise, the Lenders agree to make appropriate further
adjustments.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective

101

--------------------------------------------------------------------------------




successors and assigns permitted hereby, except that (i) the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents
without the prior written consent of each Lender, (ii) any assignment by any
Lender must be made in compliance with Section 12.3, and (iii) any transfer by
Participation must be made in compliance with Section 12.2. Any attempted
assignment or transfer by any party not made in compliance with this Section
shall be null and void, unless such attempted assignment or transfer is treated
as a participation in accordance with Section 12.3.2. The parties to this
Agreement acknowledge that clause (ii) of this Section relates only to absolute
assignments and this Section does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender that is a Fund, any pledge
or assignment of all or any portion of its rights under this Agreement and any
Note to its trustee in support of its obligations to its trustee; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.3. The
Administrative Agent may treat the Person that made any Loan or that holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3; provided, however, that the Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person that made any Loan or that holds any Note to direct payments relating to
such Loan or Note to another Person. Any assignee of the rights to any Loan or
any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person that at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof) shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
12.2.    Participations.
12.2.1.    Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Outstanding Credit Exposure owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
12.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect

102

--------------------------------------------------------------------------------




to any Outstanding Credit Exposure or Commitment in which such Participant has
an interest that would require consent of all of the Lenders pursuant to the
terms of Section 8.2 or of any other Loan Document.
12.2.3.    Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
12.3, provided that (i) a Participant shall not be entitled to receive any
greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.
12.3.    Assignments.
12.3.1.    Permitted Assignments. Any Lender may at any time assign to one or
more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit B or in such other form reasonably acceptable to the
Administrative Agent as agreed to by the parties thereto. Each assignment to a
Purchaser that is not a Lender, an Affiliate of a Lender or an Approved Fund
shall either be in an amount equal to the entire applicable Commitment and
Outstanding Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or Outstanding Credit Exposure (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
12.3.2.    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing. The
consent of the Administrative Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund. The consent of the LC Issuer

103

--------------------------------------------------------------------------------




shall be required prior to an assignment of a Commitment becoming effective
unless the Purchaser is a Lender with a Commitment. Any consent required under
this Section shall not be unreasonably withheld or delayed.
12.3.3.    Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless the Administrative Agent waives such fee),
such assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents that survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.
12.3.4.    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States of America a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, the
Commitments of and principal amounts of the Loans owing to each Lender, and
participations of each Lender in Facility LCs, pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,

104

--------------------------------------------------------------------------------




notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.
12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant, Purchaser, other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(d).
ARTICLE XIII
NOTICES
13.1.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to the Borrower, at its address or telecopier number set forth on its
signature page hereof;
(ii)    if to the Administrative Agent, at its address or telecopier number set
forth on its signature page hereof;
(iii)    if to the LC Issuer, at its address or telecopier number set forth on
its signature page hereof; and
(iv)    if to a Lender, at its address or telecopier number set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic

105

--------------------------------------------------------------------------------




communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; EFFECT OF
EXISTING AGREEMENTS
14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when the Administrative Agent has executed this
Agreement and received counterparts hereof that, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. The Borrower authorizes the Administrative Agent
to (i) create electronic images and to destroy paper originals of any imaged
documents (and any such images maintained by the Administrative Agent as a part
of its normal business processes shall be given the same legal effect as the
paper originals) and (b) convert any instrument into a “transferable record”
under the Uniform Electronic Transactions Act (UETA),

106

--------------------------------------------------------------------------------




with the image of such instruments in the Administrative Agent’s possession
constituting an “authoritative copy” under UETA.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed”
and “signature” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act or any other state laws based on the UETA.
14.3.    Effect of Existing Credit Agreement and Existing Security Documents.
(a)    Existing Credit Agreement. This Agreement amends and restates the
Existing Credit Agreement in its entirety, provided that obligations of the
Borrower incurred under the Existing Credit Agreement, excluding the commitments
of the Lenders thereunder, which shall terminate as of the Restatement Date,
shall continue under this Agreement, and shall not in any circumstances be
terminated, extinguished or discharged hereby or thereby but shall hereafter be
governed by the terms of this Agreement.
(b)    Existing Security Documents. The Obligations hereunder are, and continue
to be, secured by the security interest granted by the Borrower in favor of the
Administrative Agent and the Lenders under the Existing Security Documents, as
amended and restated by the Security Agreement.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF THE
STATE OF NEW YORK (OTHER THAN THE PROVISIONS OF SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)), BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
15.2.    CONSENT TO JURISDICTION. THE BORROWER AND ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS,
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN

107

--------------------------------------------------------------------------------




INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN MINNEAPOLIS, MINNESOTA.
15.3.    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]



108

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
ROADRUNNER TRANSPORTATION SYSTEMS, INC.
By: /s/ Peter R. Armbruster    
Name:
Peter R. Armbruster

Title:
Chief Financial Officer, Treasurer and Secretary

4900 Pennsylvania Avenue
P.O. Box 8903
Cudahy, WI 53110-890
Attention:
Peter Armbruster

Telephone:
(414) 615-1648

FAX:
(414) 486-0093

With copies to:
HCI Equity Management, L.P.
80 South 8th Street
Suite 4508
Minneapolis, MN 55402
Attention: Judy Vijums
Telephone: (612) 766-9133
Fax: (612) 332-2012
Greenberg Traurig, LLP
2375 E. Camelback Road
Suite 700
Phoenix, AZ 85016
Attention: Bruce E. Macdonough
Telephone: (602) 445-8305
Fax: (602) 445-8618



S-1
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender, as LC Issuer and as Administrative Agent
By: /s/ Richard A. Clemmerson    
Name:
Richard A. Clemmerson

Title:
Senior Vice President

800 Nicollet Mall
Minneapolis, MN 55402
Attention:
Richard A. Clemmerson

Telephone:    (612) 303-4163
FAX:    (612) 303-2257
With a copy to:
Dorsey & Whitney, LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55419
Attention: Peter T. Nelson
Telephone: (612) 492-6033
Fax: (612) 677-3326



S-2
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Brent Walser    
Name:
Brent Walser

Title:
Vice President

200 West 2nd St., 16th Floor
Winston Salem, NC 27101
Attention:
Beth Cook

Telephone:
(336) 733-2726

FAX:
(336) 733-2740

Attention:
Robert M. Searson

Telephone:
(336) 733-2771

FAX:
(336) 733-2740






S-3
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a Lender
By: /s/ Kenneth Kramer    
Name:
Kenneth Kramer

Title:
Director

111 W. Monroe Street, 5E
Chicago, IL 60603
Attention:
Jimmy Chin

Telephone:
(312) 461-2877

FAX:
(312) 293-5030

Attention:
Kenneth Kramer

Telephone:
(312) 461-6378

FAX:
(312) 293-4718








S-4
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Christopher Hermann    
Name:
Christopher Hermann

Title:
Senior Vice President

411 E. Wisconsin Avenue
Suite 1400
Milwaukee, WI 53202
Attention:
Katarzyna Husak

Telephone:
(440) 546-6912

FAX:
(877) 733-1117

6750 Miller Road
Mail Stop LOC BR-YB58-01-P
Brecksville, OH 44141
Attention:
Chris Hermann

Telephone:
(414) 270-7947

FAX:
(414) 226-2353




S-5
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




REGIONS BANK, as a Lender
By: /s/ Taylor Cloud    
Name:
Taylor Cloud

Title:
Vice President    

521 East Morehead Street, Suite 200
Charlotte, NC 28202
Telephone: (704) 941-6680

Attention:
SNC Services

FAX:
(205) 261-7069

Email: sncservices@regions.com
Attention:
Doug Combs

Telephone:
(704) 941-6671






S-6
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
By: /s/ Chris Hursey    
Name:
Chris Hursey    

Title:
Director    

3333 Peachtree Road N.E., 3rd Floor
Mail Code: GA-Atlanta-1761
Atlanta, GA 30326
Attention:
Tomika Wing

Telephone:
(404) 926-5331

FAX:
(404) 588-4407

3333 Peachtree Road N.E., 8th Floor
Mail Code: GA-Atlanta-2020
Atlanta, GA 30326
Attention:
Christopher Hursey

Telephone:
(404) 439-7424

FAX:
(404) 439-7409






S-7
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




COMPASS BANK, as a Lender
By: /s/ Charles Randolph    
Name:
Charles Randolph

Title:
Senior Vice President

311 South Wacker Drive, Suite 2590
Mail Code:  IL-CH-SW-LPO
Chicago, IL  60606
Attention:
Charles F. Randolph

Telephone:
(312) 279-2002

FAX:
(312) 279-2001






S-8
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




MUFG UNION BANK, N.A., as a Lender
By: /s/ Michael Gardner    
Name: Michael Gardner
Title:
Director

445 S. Figueroa St., 16th Floor
G16-110
Los Angeles, CA
Attention: Portfolio Manager
Telephone: (213) 236-5000
FAX: (213) 627-5582









S-9
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ James A. Gelle    
Name:
James A. Gelle

Title:
Vice President

4900 Tiedeman Road
Brooklyn, OH 44144
Attention:
Key Agency Services

Email: KAS_Servicing@KeyBank.com
127 Public Square
Cleveland, OH 44114
Attention:
James Gelle

Telephone:
(216) 689-3396

FAX:
(216) 689-4814






S-10
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender
By: /s/ Jon Adams    
Name:
Jon Adams

Title:
Vice President

222 S. Riverside Plaza, 30th Floor
Chicago, IL 60606


Attention:        Jim Scanlon
Telephone:    (312) 704-6923
FAX:        (312) 704-4127
Attention:         Jonathan A. Adams
Telephone:     (312) 704-6222
FAX:        (312) 704-4127



S-11
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SIEMENS FINANCIAL SERVICES, INC., as a Lender
By: /s/ Edward N. Parkes IV    
Name:
Edward N. Parkes IV

Title:
Vice President

By: /s/ Melissa J. Brown    
Name:
Melissa J. Brown

Title:
Sr. Transaction Coordinator

170 Wood Avenue South
Iselin, NJ 08830
Attention:
Maria Levy

Telephone:
(732) 476-3563

FAX:
(732) 476-3567

Attention:
Melissa J. Brown

Telephone:
(732) 590-6565

FAX:
(919) 374-9105






S-12
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Lender
By: /s/ M. James Barry, III    
Name: M. James Barry, III
Title: Senior Vice President
71 South Wacker Drive
IH2925
Suite 2900
Chicago, IL 60606
Attention: M. James Barry, III
Telephone:     (312) 777-3439
Email: mjbarry@citizensbank.com





S-13
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




FIRSTMERIT BANK, N.A., as a Lender
By: /s/ Sherlyn Nelson    
Name:
Sherlyn Nelson

Title:
Vice President

222 N. LaSalle Street, Suite 1200
Chicago, IL 60601
Attention:
Specialized Loan Services

Telephone:
(877) 540-9373

FAX:
(330) 252-5073

295 FirstMerit Circle, OPC812
Akron, OH 44307
Attention:
Sherlyn Nelson

Telephone:
(847)894-7501

FAX:
(312) 775-4900


S-14
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




MANUFACTURERS AND TRADERS TRUST CO., as a Lender
By: /s/ Derek Lynch    
Name:
Derek Lynch

Title:
Vice President

Attention: _____________________________
_______________________________________
_______________________________________
_______________________________________
Telephone: _____________________________
FAX: _________________________________





S-15
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




STIFEL BANK & TRUST, as a Lender
By: /s/ Nathan L. Yocum    
Name:
Nathan L. Yocum    

Title:
Vice President    

501 N. Broadway
St. Louis, MO 63102
Attention:
Yvonne Roffel

Telephone:
(314) 317-6900

FAX:
(314) 453-0476










S-16
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORP., as a Lender
By: /s/ David W. Kee    
Name: David W. Kee
Title:
Managing Director

277 Park Avenue
New York, NY 10172
Attention:
Anna Tarasyuk

Telephone:
(212) 224-4110

FAX:
(212) 224-4384




S-17
Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE PRIVATEBANK AND TRUST COMPANY, as a Lender
By: /s/ Peter B. Campbell    
Name:
Peter B. Campbell    

Title:
Associate Managing Director    

70 West Madison Street
Chicago, IL 60602
Attention:
Israel Balaguer

Telephone:
(312) 564-1777

FAX:
(312) 564-1794

743 N. Water Street
Milwaukee, WI 53202
Attention:
Peter B. Campbell

Telephone:
(414) 291-7165

FAX:
(414) 291-7171








S-18
Sixth Amended and Restated Credit Agreement